TRES MESAS WIND FARM
EE

IV. DESCRIPTION OF ENVIRONMENTAL SYSTEM AND POINTING OF ENVIRONMENTAL PROBLEMS
DETECTED IN THE AREA OF INFLUENCE OF THE PROJECT
IV.1 DELIMITATION OF AREA OF STUDY we
IV.2 ENVIRONMENTAL CHARACTERIZATION AND ANALYSIS SYSTEM
1V.2.1 Abiotic aspects ..
1V.2.1.1. Climate ..
1V.2.1.2. Geology and geomorphology .
WV.2.1.3. Soil
1V.2.1.4. Surface and groundwater hydrology .
1V.2.2 Biotic aspects (Flora,
1V.2.2.1. Land use and vegetation
1V.2.2.2. Vegetation sampling
1V.2.2.3. Vegetation structure
1V.2.2.4. Diversity...
1V.2.2.5. Species of terrestrial vegetation in conservation status ..
1V.2.3. Biotic Environment (Fauna)
1V.2.3.1. Amphibians.
1V.2.3.2. Reptiles.
WV.2.3.3. Birds...
1V.2.3.4. Mammals.
1V.2.3.5. Bats...
\V.2.3.6. Terrestrial fauna species in conservation status
1V.2.3.7. Monarch butterfly ....
1V.2.4. Landscape .....
1V.2.5. Socio-economic aspect:
1V.2.5.1. Demography...
1V.2.5.2. Population structure
1V.2.5.3. Education...
1V.2.5.4. Health and social security
1V.2.5.5. Housing...
1V.2.5.6. Communications infrastructure.

1V.2.5.7. Economic activities ..
1V.2.5.8. Marginalization Rate ..
1V.2.6. ENVIRONMENTAL DIAGNOSIS.
IV.2.6.1. Physical environment ..
IV.2.6.2. Biotic environment...

IV.2.6.3. Socio-economic environment.
IV.2.6.4. Integrated diagnosis...

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

IV. DESCRIPTION OF ENVIRONMENTAL SYSTEM AND POINTING OF ENVIRONMENTAL PROBLEMS
DETECTED IN THE AREA OF INFLUENCE OF THE PROJECT

IV.1 DELIMITATION OF AREA OF STUDY

The Environmental System (SA) is the geographical area where the development of a project or
activity may have effects on various environmental components that comprise it (air, water, soil,
geomorphology, vegetation, fauna, etc.). either directly or indirectly, in the short, medium and long
term.

For the establishment of the SA where the project will be developed, we considered the
characteristics of the project (size, distribution of types of works on the project), and abiotic factors
such as geomorphoedaphological and hydrographic features were also used, biotic factors such as
types of vegetation and social factors such as communities that will support the construction and
operation of the Project. Next, an analysis of the factors considered is presented.

. The Project consists of the construction and operation of a wind generation farm, which is
intended to be develop in the region of “Tres Mesas”: Mesa La Paz, Mesa Las Chinas and Mesa
La Sandia, in the town of Llera de Canales and a small portion in the Municipality of Casas in the
state of Tamaulipas.

In all, it is foreseen that from 152 to 436 wind turbines of 1.6 to 3.3. MW will be installed. Once
the five stages have been completed it is expected to generate 500 to 700 MW of total electric
energy. The wind turbines will be installed only in Mesas La Paz and La Sandia.

. For the delimitation of the Environmental System, criteria on the sub-basin where the project
will be developed was used. Watersheds and their subunits (sub-basin, watershed) are an
appropriate geographical context because they constitute functional units, as the area of land
that forms the basin is linked by the hydrological dynamics that occurs in it. The impact of a
management action will tend to be contained within the watershed and what takes place in the
upper part will impact the bottom part.

The SA was delimited based on the boundaries of two sub-basins: Alto Gallinas belonging to
Soto La Marina basin which in turn is included in the RH 25 Soto La Marina-San Fernando and
the sub-basin called Rio del Miembre-La Cajiada located within the Tamesis River Basin RH 26
Panuco.

. The Area where the project is to be developed is an important step for migratory birds flying
from the north of the continent towards tropical areas further south for the winter. It is also
known that the main confluence of migratory birds has been recorded along the coastline of
the Gulf of Mexico up to the Isthmus of Tehuantepec. This is because it has been found that
migratory birds make use of certain features of the landscape or geological formations for
orientation during their long migratory journeys such as mountain ranges and coastlines.

The SA is located approximately 81 kilometers from the coast so it is unlikely that the intensity
of migration registered in the Veracruz coastal areas be present within the SA and, therefore, it

ENVIRONMENTAL IMPACT STATEMENT IV-1
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

is expected that the project influence does not reach the coast; so technically speaking, it is not
feasible to extend the SA to those parts of the Tamaulipas territory.

. Moreover, it is noteworthy that the SA proposed encompasses landscape elements that are
important for the retention of the regional diversity of bats, primarily the areas of hills and
ridges which usually are less affected by human activities, in part because of their
inaccessibility. It is likely that these areas provide shelter and breeding sites for bats and that
they use these disturbed areas to find food.

The Environmental System is located in the State of Tamaulipas encompassing two municipalities
Casas and Llera and has a total area of 2,603.82 km?; in the following figure, location and limits are
shown, while the Project Area encompasses Mesa La Paz, Mesa La Sandia, and Mesa Las Chinas,
covering an area of about 29,000 hectares.

It is noteworthy that for the preparation of this chapter the following activities were carried out:

e Review of the maps produced by INEGI
e Shp Geoldgico. INEGI.

Shp Edafoldgico INEGI

Land Use and Vegetation Types Shp. Series Ill. INEGI, 2007.

Basins and Sub-basins Shp, INEGI, 2002.

State Political Division, INEGI.

Municipal Political Division, INEGI.

e Review of the National Forest and Land Inventory conglomerates (INFyS) carried out in the
Municipality of Llera de Canales and Casas during the period 2004-2007, 2009, 2010 and
2011.

e Field sampling to determine vegetation types and species present on the site

e Review of the collection records deposited in the World Biodiversity Information Network
(REMIB).

e Review of the collection records of monarch butterfly D. plexippus obtained from the Global
Biodiversity Information Facility (GBIF, http://www.gbif.org/) and the National Biodiversity
Information System (SNIB)

e Development of simulations to determine the potential distribution of monarch butterfly in
the State of Tamaulipas

e Sampling and monitoring of birds and bats, for which services of Ecology Institute were
contracted, under the responsibility of Dr. Rafael Villegas

ENVIRONMENTAL IMPACT STATEMENT IV-2
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

: 2. ‘ciudad Vieto
8
:
&
2 Ubicacién Nacional
2
2
:
# san Luk Potos'
, Ubicaciéa Regional
3 i =
& Simbologia
Sistema Ambiental cudaces
Area de Proyecto — Ves de comunicaion
Limite Eta Via deferocar
A Lite Mune
Proyecto Eélico Tres Mesas
. Nombre del plano: Sistema Ambiental Regional
g Fuente: Elaboracién propia en base @ datos de INEGI
Proyeccion: Cénica de Lambert DATUM wesss
i name: arom: ane -Q:
5. 220000 2300000. 310000. 7220000 330006 2240000 2350000 30000 2270000.
Figure IV.1 Environmental System Map and the Project Area Location
ENVIRONMENTAL IMPACT STATEMENT IV-3

SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

IV.2 ENVIRONMENTAL CHARACTERIZATION AND ANALYSIS SYSTEM

The characterization of the physical environment was made through the documentary and
cartographic analysis by the INEGI and other government agencies; aspects of the biotic environment
were performed through an exhaustive literature review, supplemented by field work especially in
the Project Area.

The aspects of the Environmental System socio-economic environment were characterized at the
municipal level with the information from the last census in 2010 and marginalization studies
prepared by CONAPO.

IV.2.1 Abiotic aspects

1V.2.1.1. Climate

According to the Képpen climatic classification system modified by Garcia, two types of climates in
the Environmental System were detected, sub-humid warm and humid warm with variations which
are described in the following table.

Table IV.1 Types of climate in the Environmental System

Climatic

formula Description

Semi-warm sub-humid of group C, mean annual temperature over 18°C, the
(A)C(w0) coldest month temperature below 18°C, temperature of the hottest month over
222C Summer Rains with a P / T rate below 43.2

Semi-warm sub-humid of group C, mean annual temperature over 18°C, the
(A)C(w1) coldest month temperature below 18°C, temperature of the hottest month over
222C Summer Rains with a P / T rate between 43.2 and 55

Semi-warm sub-humid of group C, mean annual temperature over 18°C, the
(A)C(w2) coldest month temperature below 18°C, hottest month temperature over 22°C
Summer Rains with a P / T rate higher than 55.

Warm sub-humid, mean annual temperature over 22°C and coldest month

Awl
temperature over 18°C.
Warm sub-humid, mean annual temperature over 22°C and coldest month
Aw2 0,
temperature over 18°C.
ENVIRONMENTAL IMPACT STATEMENT IV-4

SPECIAL MODALITY
TRES MESAS WIND FARM

The Project Area has a semi-warm sub-humid climate; its formula is (A)C(wo) and it records an annual
average temperature higher than 18°C; the temperature of the coldest month is below 18°C;
temperature of the hottest month is over 22°C. The rain of the driest month is less than 40 mm, with
summer rainfall index P / T below 43.2 and percentage of winter rain from 5% to 10.2% of the annual
total.

The stations used for characterizing temperature and precipitation in the SA are located at the
following coordinates:

Table IV.2 Location of the meteorological stations within the SAR

Station — imatt ca (@ Municipality
Angostura 23°22'00" 99°00'40" 500 Llera
San Francisco 23°23'18" 98°18'40" 260 Casas
Emilio Carranza 23°15'18" 98°50'00" 210 Llera

Source: National Weather Service.

¢ Monthly average temperatures

The average annual temperature in the SA is 28 °C being April and May the hottest months with an
average temperature of 31.5 and 32.2 °C, respectively, the lowest temperature is recorded in January
with 25.4 °C.

Table IV.3 Average annual temperature of the stations located in the SA (2C)
1971-2000 period

Rien | Gagesitie =o eee Monch Sneostuta oe eee
January 14.6 18.1 18.1 July 25.4 27.5 27.8
February 16.6 20.0 19.6 August 25.4 27.6 27.4

March 19.6 22.9 23.5 September 23.2 26.0 26.2

April 21.6 25.6 26.3 October 21.1 23.9 24.2
May 25.0 27.6 27.6 November 17.8 21.4 21.6
June 25.1 28.3 27.8 December 15.1 19.1 19.0
Source: National Weather Service.
ENVIRONMENTAL IMPACT STATEMENT IV-5

SPECIAL MODALITY
ie

an Lig Pats “f

Simbeloata
[1 Sistema Ambiental TT) ctudases
‘es del Proyecto — Vias de comunicacion
Limite stata —— Vie de frrocar
Limite Municipal
‘tus msm
WN 2176-2491 1251-1546 286 -601
MM 061-2176 Mm ore-1231 I) 0-286.
MM 140-1861 oor -o16
Tipo de climes

[| wcw EE yciwoy Aw2
ME wew2 an

Proyecto Eélico Tres Mesas

Nombre del plano: Tipo de climas

Fuente: Elaboracion propia en base a datos de INEGI

Proyeccién: Cénica de Lambert

DATUM wase4

14.000 7000

14000 Be

sca gratea

Figure IV.2 Climate types present in the Environmental System and the Project Area

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV-6
TRES MESAS WIND FARM
EEE

e Average annual and monthly precipitation

The average annual precipitation ranges from 637 mm, the driest months are February and December
with ranges from 6.8 to 26 mm and the wettest is September with 208.2 mm.

Table IV.4 Average annual precipitation of the stations located in the SA (mm)
1971-2000 period

Rain || Angas =o eee Ctoain AUGESaTE) = eee

January 25.2 23.3 18.1 July 73.4 85.4 27.8

February 6.8 7.0 19.6 August 85.6 84.6 27.4
March 12.8 13.4 23.5 September 137.6 108.8 26.2
April 31.9 33.7 26.3 October 53.4 37.0 24.2
May 66.7 57.4 27.6 November 10.3 12.3 21.6
June 107.9 85.7 27.8 December 26.0 11.0 19.0

Source: National Weather Service.

e Winds.

To generate information about the direction and wind speed, three meteorological towers were
installed at the site (one in Mesa La Sandia and two in Mesa La Paz. Wind speed records at heights of
40, 50 and 60 meters were obtained, as well as wind direction at heights of 47 and 57 meters.
Specifically, in the towers of the Mesa La Paz, there are records from January 2008 to date, while in
the tower of Mesa La Sandia, there are records from August 2009 to date.

The wind rose (A) shown in the following figure was generated from the records obtained and shows
that the wind pattern is bi-directional with an angle of 180 degrees apart, the prevailing wind comes
predominantly from the south approximately 67% of the time. This wind pattern facilitates the
orientation of the east-west rows of turbines with small spaces between the turbines. Besides, the
east-west orientation of the plateaus allows maximizing the number of wind turbines on the site and
reducing construction costs with relatively short distances between the turbines.

The wind rose (B) represents the energy generated by the wind direction. Although the prevailing
wind comes from the south most of the time, the energy contained in the northerly winds is greater,
therefore, the energy generated in the two predominant wind directions is similar as shown in the
following figure.

ENVIRONMENTAL IMPACT STATEMENT IV-7
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.3 Wind Roses

(A) Wind rose showing wind direction (B) Wind rose showing the energy generated
by the wind direction.

e Extreme meteorological events

In the municipalities of Llera and Casas where the Environmental System is located, 34 Tropical
Cyclones have been identified that have influenced directly (crossed municipalities) and indirectly
(passed at a distance of less than 100 km) between 1854 and 2009. (Government of the State of
Tamaulipas and Mexican Geological Service, 2009).

ENVIRONMENTAL IMPACT STATEMENT IV-8

SPECIAL MODALITY
TRES MESAS WIND FARM
EEE

Table IV.5 Historical Record of Tropical Cyclones in the Municipalities of Casas and Llera that have
directly influenced them

Tropical cyclone Era Tenn
Name ons sustained wind Date Direction
p (km/s)
No name Tropical storm 64.36 September 19, 1863 East of Llera
. Southeast to
No name Tropical storm 56.32 August 10, 1909 Northeast of Llera
No name Tropical storm 88.49 August 28, 1909 North of Casas
No name Tropical storm 96.54 September 07, 1921 South-North
No name Hurricane category 1 112.63 July 7, 1933 Southeast of
No name Tropical storm 56.32 June 22, 1936 North of Casas
Noname_ | Hurricane category 1 104.58 September 12, 1970 North of Casas
- Northeast-
Anita Hurricane category 4 193.08 September 2, 1977 Southeast
Keith Hurricane category 1 128.72 October 5, 2000 South of Llera

Source: Government of the State of Tamaulipas and Mexican Geological Service 2009. Risk Atlas of
the Municipalities of Casas and Llera, State of Tamaulipas.

The period between the months of June and October represents the period of greatest recurrence of
Tropical Cyclones. Meanwhile, Tropical Storm recurrence is higher with an average of 7.38 years and
an interval of years between each logged event of 1 and 2 years minimum, and a maximum of 24.
Hurricane Category 1 is the second event with higher recurrence with an average of 10.81 years.
Tropical Depression has occurred three times 1950, 1970 and 2005, whereas Hurricane Category 3
only two (1966 and 1975). Finally, the Hurricane Category 4 occurred only once: 1977, whereas the
Hurricane Category 2 and 5 showed no records. (Government of the State of Tamaulipas and Mexican
Geological Service, 2009).

Cyclones and hurricanes affect in two ways: the first is the wind factor, which depends on the quality
of construction of damaged homes and secondly, not least, is the moisture concentration involved,
for their range of disturbance is usually regionally extensive and cause heavy rains which in turn cause
floods. The strongest winds usually occur around the eye of the storm and usually affect smaller
areas. (Government of the State of Tamaulipas and Mexican Geological Service, 2009). The only event
that directly crossed the Environmental System was the Tropical Storm registered on September 7,
1921 with top wind speed of 96.54 km / s. (Government of the State of Tamaulipas and Mexican
Geological Service, 2009).

ENVIRONMENTAL IMPACT STATEMENT IV-9
SPECIAL MODALITY
TRES MESAS WIND FARM
EEE

1V.2.1.2. Geology and geomorphology

The Environmental System is located in the Coastal Plain Physiographic Province of the Gulf; it covers
most of the state and is characterized by the presence of two sedimentary basins where Paleogene-
Neogene rocks composed mainly of shales and sandstones were deposited, which lithology varies
according to the environment in which they were deposited ranging from continental (deltas and
bars) to shallow marine. The altitude range of the province ranges from 10 to 500 m, the outcropping
materials are for the most marine unconsolidated sediments (clays, sands and conglomerates)
presenting a direct age relationship which increases with the distance from the coast . (CONAGUA,
2008).

The plain extends transversely to the base of Sierra Madre Oriental and is intersected by hillocks,
plateaus and planes slightly inclined to the east. The less resistant rocks such as marl and shale,
widely exposed in the area are dissected rapidly generating moderately deep canyons with vertical
and stable slopes (CONAGUA, 2008).

The Project Area is comprised of Mesas La Sandia and La Paz, which are characterized for being
formed by QptB unit consisting of basalt olivine, vesicular structure and amygdaloid filled with calcite,
they may be found from unchanged to very weathered. Spills are located in the valley of Ciudad
Victoria, resting on the conglomerates. (CONAGUA, 2008).

The plain surrounding Mesas La Sandia and La Paz consists of a series of inter-bedded calcareous
shale gray bluish and coffee color with nodular fracture, alternated with marl layers ranging from 5
cm to over 2 m thick, which sometimes alternate with thin layers of bentonite. (CONAGUA, 2008).
The area lies within the Sierra Madre Oriental Province, a mountain range with elevations above
3,000 meters ASL, which runs NW-SE direction.

ENVIRONMENTAL IMPACT STATEMENT IV-10
SPECIAL MODALITY
TRES MESAS WIND FARM

Coahuila de Zaragoza

ia
Jy

GK,

rene yt 6 Ee
y ait
is a) \

se testo

| at ol
Y Agsie bags }
‘Simbologia
1 sistema Ambiental cludedes
— | Area det Proyecto — Vis de comunicacion
mite Estatal = Via de terrocarnt
Umite Municipal
Alttud msm
MM 2176-2481 1291-1546 286-601
I 051-2176 16-1291 (ll 0-286
HM 546-1061 uy 01-16
Tipo de rocas

TIBI Rocas voleanicas basatcas y andesiticas

Rocas sedimentarias marinas calizas y areniscas

[/) Recas secimentaras mi
lutitas,Iimoltas y calizas arcilosas

Lutitas, imolitas, areniscas y conglomerados

Proyecto Eélico Tres Mesas

Nombre del plano: Tipo de rocas

Fuente: Elaboracién propia en base a datos de INEGI!
Proyeccién: Cénica de Lambert DATUM Wess4

seal grate x
©

14000 7.000 14000

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV.4 Rock types present in the Environmental System

Figure

Iv-11
TRES MESAS WIND FARM

e Relief Features

The relief features of SA are determined by the foothills of Sierra Madre Oriental to the west where
above 1500 m elevations are reached and Sierra de Tamaulipas to the east with maximum elevations
of 800 m. Both sierras are in essence Mesozoic folded rocks, cut by deep drainage that originate large
scarps; among the most notable features of the relief are karst forms and sinkholes that exist on the
surface associated with caves of vertical development, controlled by regional fractures systems.
(CONAGUA, 2008)

The central part of SA presents a varied morphology, with elevations ranging from 200 to 300 m, with
a relief of flat surfaces, sloping eastward, caused by fluvial and marine accumulation, as well as
corrugated surfaces formed by differential erosion in the Neogene layers. The plain extends
transversely to the base of Sierra Madre Oriental and is intersected by hillocks, plateaus and planes
slightly inclined to the east. Less resistant rocks such as marl and shale exposed widely in the area are
dissected rapidly, generating moderately deep canyons with vertical slopes, the layer of
conglomerates where appropriate, has been intensively dismembered on the surface, remaining by
way of patches defined by river valleys. (CONAGUA, 2008).

The Project Area is located on two plateaus in the central part of the SA and reaching altitudes of
approximately 400 m ASL and 200 meters above the plain surrounding them.

ENVIRONMENTAL IMPACT STATEMENT IV-12
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure IV.5 Relief Overview in the Project Area

Ciudad Victoria

ENVIRONMENTAL IMPACT STATEMENT IV-13
SPECIAL MODALITY
TRES MESAS WIND FARM

2300060 2310000

Zacatecas

eat

San Lule Poa

Ser
APY

Simbclogla
[1 Sistema Ambiental Ciudades
[_] Area del Proyecto — Vies de comunicacion
Lite Estatal —— Vie de ferrocar
Limite Municipal
‘Atetud msn
GM ai7e- 2491 1231 - 1545, 286 -601
HM 1001-2176 ote - 1231 1) 0-286
HB 545-1851 cot-916

Proyecto Edlico Tres Mesas

Nombre del plano: Topogratia

Fuente: Elaboracién propia en base a datos de INEGI

Proyeccién: Génica de Lambert DATUM Wess4

scala grata
14000 1900 o 14.000
—_———

2330000 2340060 2380060 ‘2870000

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

Figure IV.6 Altimetry of the Environmental System

Iv-14
TRES MESAS WIND FARM
TEE

e Faulting and fracturing

The faults and fractures are planes of rupture within a lithologic unit. Despite being considered as
inactive, they create separate blocks susceptible to be in motion by changes in their environment,
such as overlapping or extraction of stone materials, urban settlements, construction of roads and /
or infrastructure, among others. If it were to make a move or reactivation, it is capable of causing
severe damage depending on its intensity, direction and surface or affected infrastructure. (SEGOB, et
al 2009).

The SA presents faults and fractures systems with preferential orientations NE-SW and NW-SE, some
notable NS. In the portion corresponding to the Sierra Madre Oriental higher density is concentrated
as it was the result of tectonic stress, which subsequently gave rise to discontinuities systems, causing
fractures or movement of rocks. The structures are distributed evenly across the region within which
the Maria and Camilo Faults can be found to the Southeast of Casas, the El Progreso, Gdmez Farias
and Las Fortunas Faults distributed to Southwest of Llera. Likewise, to the Northwest and to the south
of the same town we observe the El Platanillo and El Cautivo faults, presenting a preferential
orientation from NW to SE and some others, North to South. (SEGOB, et al 2009).

© Seismicity Susceptibility

Seismic vulnerability could be considered an expression that relates the likely consequences of a
movement of earth on a construction, an engineering work or a set of goods or systems exposed to
the intensity of the quake which could generate them. For purposes of seismic design, Mexico is
divided into four seismic zones; this was done according to the catalogs of earthquakes occurred
since early last century.

Table IV.6 Seismic zones of Mexico

Zone Name
A Area where there are no historical records of earthquakes in the last 80 years and no
ground accelerations are expected above 10% of the acceleration due to earthquakes.
BandC Intermediate zones, where not as frequent or high accelerations affected by

earthquakes are reported, but do not exceed 70% of the ground acceleration

Areas where there have been large historical earthquakes, where the occurrence of
D earthquakes is very common and the ground accelerations may exceed 70% of the
gravity acceleration.

ENVIRONMENTAL IMPACT STATEMENT IV-15
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.7 Seismic zones of Mexico

Simbologia
Regionalizacion Sismica
Zona

DDE A No se tienen registros historicos de sismos.
-——B Se registran sismos no tan frecuentes

Source: CENAPRED. 2000. Ranking in Mexico according to the seismic regionalization.

1V.2.1.3. Soils

¢ — Soil types in the study area, according to the classification of FAO / UNESCO and INEGI

The soil is the result of the interaction of several forming factors. As a result of this interaction
different simple or complex processes are generated, that can be observed in their morphology and
in their physico-chemical characteristics. It consists of layers or horizons that indicate the different
processes and soil types, so it is considered a dynamic element, open to the surrounding
environment, and constantly changing (INEGI, 1981).

According to the soil classification system of INEGI in the Environmental System eight types of soils
were identified: Cambisol, Chernozem, Feozem, Fluvisol, Litosol, Regosol, Rendzina and Vertisol.

ENVIRONMENTAL IMPACT STATEMENT IV-16
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

In the SA, Litosol soil type are predominant, which is recorded on the slopes corresponding to the
Sierra Madre Oriental and Sierra de Tamaulipas, Pelic Vertisol and Cromic regosol occur mainly on the
plateaus.

Table IV.7 Surface for each soil type present in the SA and Project Area

Environmental System Project Area
Soil type
Km? (%) Km? (%)
Calcium Cambisol 37.08 1.42 - -
Calcium Chernozem 7.02 0.27 - -
Luvic Chernozem 2.84 0.11 - -
Calcaric Feozem 81.95 3.15 - -
Haplic Feozem 137.78 5.29 1.46 0.48
Calcaric Fluvisol 24.24 0.93 - -
Litosol 653.74 25.11 - -
Calcaric Regosol 563.12 21.63 121.76 40.43
Eutric Regosol 0.23 0.01 -- -
Rendzina 259.80 9.98 10.58 3.51
Chromic Vertisol 266.47 10.23 32.85 10.91
Pelic Vertisol 564.49 21.68 134.47 44.66
oon teeter aee 8s 5.05 0.19 0.01 0.00
ENVIRONMENTAL IMPACT STATEMENT IV-17

SPECIAL MODALITY
TRES MESAS WIND FARM

8
2

z

heme

ae

2
H
z
z
H
3
EY
iad 2290000 2300000 2310000 2320000

per

1 san tae

\

ci

Sistema Ambiental

‘Area del Proyecto
Limite Estatal
Limite Municipal
iudades

Via de ferrocarri

-ambisolcalearico

Griese

‘Simbdlogia
7

15 de comunicacion

Tipos de suelos

II Feczem haplco

THIBI chemozem catcareo [I] Fuvisotcatcareo IN) Rendzina

HE cremozem uvico IN) utoeot [Ei verisotcromico
THI Feozem calearico Regosolcalearco |] Vertsoipetco
Zona_del_PrageninasteRRINS SX Media ee Fina

2176-2491 MM 916-1231
Mi 861-2176 I cot -016
HH 546-1051 286 - 601
MM 1251-1546 yy 0-286

Altitud msn

IE Regosat euro

Media fa

Proyecto Eélico Tres Mesas

Nombre del plano: Edafologia

Fuente: Elaboracin propia en base a datos de INEGI

Proyeccion: Cénica de Lambert

DATUM Wese4

7000

Escala grea
°

14000

730000 2240000 2250000 2360060 2370060

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV.8 Soil types present in the Environmental System

TRES MESAS WIND FARM

e Physicochemical properties: structure, texture, phases, pH, porosity, water retention
capacity, salinity and saturation capacity.

The characteristics of the major soil units present in the Environmental System are described in the
following table.

Table IV.8 Main characteristics of the soil types present in the SAR

Main Unit Main characteristics
They are developed on material of alteration from a wide range of rocks, among them wind
deposits of alluvial or colluvial character. The profile is ABC type. The B horizon is characterized
Cambisol by a weak to moderate alteration of the original material, due to the absence of appreciable

(8) amounts of clay, organic matter and iron and aluminum compounds, of alluvial origin. They
allow a wide range of possible agricultural uses. Its main limitations are associated with
topography, low thickness, stoniness or low content in bases as well as their non-chemical phase
feature. The degree of current water erosion of this soil type is considered moderate.

Chernozem Black soil, rich in organic matter and nutrients, permeable present in two Calcium Chernozem

(C) subunits with a layer of more than 15 cm thick rich in lime or gypsum and Luvic Chernozem, they
have considerable accumulation of clay in the subsoil and are very permeable.

It is characterized by a dark, smooth surface layer rich in organic matter and nutrients. It has a
Feozem clay-loam texture, slightly alkaline pH, organic matter content media profile, optimal levels of

(H) nitrogen and deficient levels of phosphorus and potassium; it is considered a type of soil that

does not present salinity problems and soils that are sensitive to erosion.
Soil that is characterized by being formed of materials carried by water and poorly developed
. which structure is weak or loose, having alternating layers with stones or rounded gravel, due to
rie the effect of current and flood water in rivers; they are "beaches" forming rivers.
The calcaric fluvisol with calcareous material in the soil matrix, hauling product like limestone,
very common in the area and its code is Jc
Litosol They are characterized by lower depth of 10 inches, limited by the presence of rock, hardpan or
() hardened caliche. Its natural fertility and susceptibility to erosion is highly variable depending on
other environmental factors.
They are soils with little development so do not present differentiated layers. They are generally
R , light or poor in organic matter. They are often shallow.

egoso!

‘rel As subunits, the regosols presented are: calcaric regosol symbolized as Rc, which is characterized
by calcareous material in the soil matrix; the other subunit present is eutric regosol; it does not
have any extra feature but it has a high percentage of bases saturation (> 50%), its symbol is Re.

Rendzina Shallow soils which main characteristic is a surface layer with plenty of organic matter

(E) accumulation resting on limestone.

They are clay soils at least within the first 50 cm depth, cracks as a general characteristic are
Vertisol presented from the surface down in the dry season; in the rainy season they are sticky so that

(Vv) the transit through this type of soil is complicated over uncoated gaps.

In the SA, there is a Chromic Vertisol (Vc) subunit that is characterized since it is formed from
ENVIRONMENTAL IMPACT STATEMENT IV-19

SPECIAL MODALITY

TRES MESAS WIND FARM

Main Unit Main characteristics

limestone and have a brown or reddish color and the Pelic Vertisol (Vp)

© Soil Texture

Different types of soils are also characterized by the texture indicating the overall size of the particles
that forming the soil and the physical phase indicating the presence of fragments of rock and
material.

The Project Area is covered by fine textures that occur on the plateaus. On the plain that surrounds
there medium textures while coarse textures occur primarily in the Sierra Madre Oriental and the
Sierra de Tamaulipas.

Table IV.9 Features of types of textures

Texture types
Fine (1) The fine-textured soils have more than 35% of clays and these soils
retain water.
Medium (2) It refers to medium textured soils, commonly called franks, generally
balanced in the sand, clay and silt content.
Thick (3) The coarse-textured sandy soils (with more than 65% sand), with
lower water retention capacity and plant nutrients.

1V.2.1.4. Surface and groundwater hydrology

The SA is located in two hydrological regions RH25 Soto La Marina-San Fernando and RH 26 Panuco,
two watersheds called Rio Soto La Marina and Tamesis River.

In the SA, the presence of the Guayalejo River is highlighted, which is originated in the mountains
forming Valle de Palmillas, to then enter the Municipality of Llera through the Santa Rosa Canyon,
where it has an approximate length of 85 Km, crossing the Head Municipality of Llera from West to
East. It is a perennial river and it crosses the SA from west to east; it is enriched by run-off from
streams of Santa Clara, Las Adjuntas and Lucio Blanco; this river is the engine of agriculture in this
area.

ENVIRONMENTAL IMPACT STATEMENT IV-20
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Reservoirs and water bodies nearby

In the Environmental System, there are no reservoirs or water bodies, only small water berms built by
farmers and ranchers and some intermittent water flows are recorded. The most important water
reservoir but that is outside the limits of the SA is Vicente Guerrero Dam that is located to the north.

e Underground hydrology

The SA includes three aquifers: Llera Xicotencatl, Casas-Victoria and a small part of the aquifer
Palmillas Jaumave, according to CONAGUA data, the three aquifers have groundwater availability as
shown in the following table.

Table IV.10 Water balance from aquifers in the SA in millions of m?/year

Average annual recharge 31.3 39.3 293
Committed natural discharge 2.5 14.4 18
Licensed volume of groundwater 14.049946 16.968509 2.335403
apie groundwater 14.750054 7.931491 8.964597
Deficit 0.0 0.0 0.0

Source: 1 CONAGUA. 2008. Determination of water availability in the Victoria-Casas aquifer (2808).
2 CONAGUA. 2009 Determination of water availability in the Llera-Xicotencatl aquifer (2811).

The characteristics of the three aquifers covering the environmental system are described in the
following table.

Table IV.11 Main characteristics of the aquifers covering the SAR

The aquifer is free to semi-confined type, which is exploited by a large number
of uses. Water is found at an average depth of less than 25 m, decreasing
towards the center and north of the aquifer up to a few meters. However,
discrepant values are evident due to topographic changes. (CONAGUA, 2008)

Casas-Victoria

There is a preferred direction of groundwater flow to the NW, with lateral
recharge from the surrounding mountains. In the western portion of the

ENVIRONMENTAL IMPACT STATEMENT IV-21
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

aquifer settings of the equipotential show a direction of groundwater flow
from west to east, where the mountain acts as recharge zone. (CONAGUA,
2008).

It is free to confinement type depending on the deposition of the sediments
constituting it. Due to existing geological formations the area is considered a
low potential aquifer, however, there are areas where good flows can be

_Llera- | extracted. (CONAGUA. 2009).
Xicotencatl . oo.
The flow direction is generally from west to east and from north to south,
unless the conditions are met in a particular way in some places by the
topographical and geological conditions. (CONAGUA. 2009).
It is a heterogeneous unconfined aquifer type, depth of the static water level
Palmillas 4 ‘
Jaumave ranging from 1 to 47 m, gradually increasing along the course of rivers and
streams, as one moves topographically. (CONAGUA, 2008).
ENVIRONMENTAL IMPACT STATEMENT IV-22

SPECIAL MODALITY
Figure IV.9 Aquifers included in the Environmental System

TRES MESAS WIND FARM

a Se
Coahuila de Zaragoza

Serbotogia
[7 Sistema ambiental [il Gindades
[=| Area det Proyecto — Vias de comuncacién
) Urite Estate! + Via oe ferrocar
Limite Munieipal
Aitud msn
MM 2176-2491 MM zat tse 286-601
TMM tc01-2176 ote. 1231 0-286
ME 55-1951 pa cot -o10
Acuileos
[Ti Victoria Casas [7] UeraXicotencatl [ll] Palmitas-Jaumave

Proyecto Eélico Tres Mesas

Nombre del plano: Acuiferos

Fuente: Elaboracion propia en base a datos de INEGI

ee
ENVIRONMENTAL IMPACT STATEMENT IV-23

SPECIAL MODALITY
TRES MESAS WIND FARM

1V.2.2.1. Land use and vegetation

In the SA, eleven land uses and vegetation were identified according to the charter of land use and
vegetation of INEGI series IV, which shows that the submontane scrub predominates, followed by
rainfed agriculture; the same situation is repeated for the Project Area as shown in the following
table.

Table IV.12 Land use and vegetation surface

Submontane scrub 821.54 31.55 207.56 68.93
Tropical Mezquital 171.36 6.58 13.57 4.51
Deciduous lowland forest 421.86 16.20 23.51 7.81
Natural Low thorny deciduous forest 91.34 3.51 10.10 3.35
Pine-oak forest 1.19 0.05 - -
Oak forest 68.65 2.64 - -
Water body 4.15 0.16 -- -
Pastureland 336.20 12.91 - -
Modified Irrigation agriculture 145.55 5.59 9.65 3.20
Rainfed agriculture 537.29 20.63 36.72 12.19
Artificial Urban zones 4.68 0.18 0.02 0.01

A brief description of the main types of vegetation present in both the Project Area and the SAR is
presented below.

© Submontane scrub

It is developed in semiarid conditions with 450-900 mm of rainfall per year, on shallow soils with
stem sedimentary rock between 500 and 1000 m ASL. It is characterized as a community of short
stature, 3-5 meters and very dense. It is dominated by spineless shrubs with small leaves, without
being microphyllous, among the most common taxa are huizache ( glandulosa Prosopis ), the
anacahuita (Cordia boissieri), (Leucaena leucocephala), Helietta parvifolia, claw (Pithecellobium
brevifolia), Quercus fusiformis.

ENVIRONMENTAL IMPACT STATEMENT IV-24
SPECIAL MODALITY
TRES MESAS WIND FARM

The Asteraceae family is often the most important. Other important families are Fabaceae,
Agavaceae, Cactaceae. (CONANP et al. 2006).

View of submontane scrub on the plateau of La Sandia.

The submontane scrub has three layers: upper, middle and bottom, some of the species present in
the upper layer are: tenaza (Pithecellobium brevifolium), barreta (Helietta parvifolia), anacahuita
(Cordia boissieri), gavia (Acacia amentacea), corvagallina (Neopringlea integrifolia), chapote
(Diospyros texana); in the middle layer there is anacahuita (Cordia boissieri), gavia, panalero
(Forestiera angustifolia), crucero (Randia laetevirens). In the lowest layer, there is: coyotillo
(Karwinskia humboldtiana), several species of the type of Croton sp, Lantana sp and Opuntia sp;
the most predominant is Yucca filifera. (CONANP et al. 2006).

In the lower parts, especially slopes there are submontane scrub intermingling with lowland forest
and are part of its composition. In this type of vegetation, we can find chaparro prieto (Acacia
rigidula), el huizache (Acacia farnesiana) Anacahuita (Cordia boissieri) and several species of
Opuntia. (CONANP et al. 2006).

¢ Deciduous lowland forest

In Tamaulipas it is found to the south, almost always on soils derived from marine sedimentary
rocks between 50 and 800 m. In general, trees are characterized because their lose their leaves in
the dry season during a period which generally ranges around six months, having low branching

ENVIRONMENTAL IMPACT STATEMENT IV-25
SPECIAL MODALITY
TRES MESAS WIND FARM

with greater than or equal to the height of the shaft width, having from 5-15 meters in height with
a normal range of 8-12 m high (CONAP, 2005).

The canopy is dominated by one or a few species; diameter (DBH) is 50 cm (CONANP, 2005). Puig
(1970) describes two types of forest in this region, one dominated Bursera simaruba and Lysiloma
divaricata and the other Phoebe tampicensis and Phitecellobium flexicaule. |t is found in rocky
areas characterized by the presence of Pseudobombax ellipticum, Neobuxmaumia euphorbioides
and Bursera simaruba, with canopies not exceeding 10 m. Among the shrubby elements, there is
Agave lophantha and Hecthia sp, and herbs like Syngonium podophyllum and Pilea serpylliflolia ,
which are the most notorious in the undergrowth (Valiente-Banuet et al., 1995).

For the SA, the representative species are: Phoebe tampicensis, Mariosousa coulteri,
Pithecellobium flexicaule, Tecoma stans, Mimosa monancistra, Sapindus saponaria, Erythrina
herbacea, Ipomoea nil, |pomoea alba, Cephalocereus palmeri, Cnidoscolus aconitifolius, Croton
ciliatoglandulifer, Brosimum alicastrum, Ebenopsis ebano, Havardia pallens, Ehretia anacua,
Parkinsonia aculeata, Leucophyllum frutescens, Caesalpinia mexicana, Acacia farnesiana, Capraria
biflora, Croton reflexifolius, Citharexylum berlandieri and Capparis incana.

e Low thorny deciduous forest

This vegetation type includes a number of somewhat heterogeneous plant communities that share
the characteristic of being low and which components at least in large proportion, are thorny
trees, are also characteristic of flat or slightly inclined terrains. (Rzedowski, 2006).

This vegetation type has typically 4 to 15 m in height and is often seen as dense formation at the
tree level. The stems are often branched from near the base, abundant and often thorny cacti and
there are also related cactus candelabriform. (Rzedowski, 2006).

e Mezquital

The mesquital is formed by species of Prosopis, together with other elements; this vegetation type
has three main strata, at the top there is Prosopis glandulosa and Pithecellobium flexicaule; the
middle strata has Condalia lycioides, Randia sp, tenaza (Pithecellobium brevifolium) and mesquite
(Prosopis glandulosa); and the lowest strata has a variety of species.

ENVIRONMENTAL IMPACT STATEMENT IV-26
SPECIAL MODALITY
TRES MESAS WIND FARM

View of a mesquital near Mesa La Sandia

© Oak forest

They are plant communities characteristic of the mountainous areas of Mexico, and along with the
pine forests make up the majority of vegetable coverage of temperate and semi-humid climate
areas, although they enter in warm, humid and semi-arid regions; the latter form thickets. They
are found from sea level to 3100 m ASL, although more than 95% of its length is at altitudes
between 1200 and 2800 m asl. In southwestern Tamaulipas, it is developed between 900 and 2
100 m, and consists of a mid-open forest 5-20 m tall, with a round top and deciduous or perennial
leaves.

In the Northeast Coastal Plain there are extensive oak, as in the higher parts of the Sierra de San
Carlos and Tamaulipas (Rzedowski, 2006). This community is represented by Quercus affinis,
Quercus polymorpha, Quercus sartorii , Quercus rysophylla, Quercus canbyi, Quercus pungens,
Quercus sebifera, Quercus laceyi, Sophora secundiflora , Xylosma flexuosum , Clematis pitcheri,
Havardia pallens, Rhus virens, Amyris madrensis, Smilax bona-nox, Colubrina greggii. Because of its
relationship with the MET, there are species such as Neopringlea integrifolia, Helietta parvifolia y
Diospyros texana (Garcia-Hernandez, 2008).

ENVIRONMENTAL IMPACT STATEMENT IV-27
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

e  Pine-oak forest

Community of widely distributed forest that occupies most of the forest area of the upper portions
of the mountain system of the country. The different species of Pinus spp, frequently form the
higher strata while the species of Quercus spp represent a second lower strata.

The species listed in the SA for this type of vegetation are: Pinus teocote, Quercus rysophylla,
Juniperus flaccida, Wimmeria concolor, Scutellaria seleriana, Litsea glaucescens, Paspalum
mutabile, Solanum americanum. Within the species commonly found, we can mention Quercus
polymorpha, Q. fusiformis, Q. lacey, Q. affinis, Pinus montezumae, P. arizonica, P. teocote and P.
ayacahuite.

In general, the species of this community reach heights higher than 4 meters and its elements
typically have sclerophyllous or needle leaves. It is set on the eastern slopes of the Sierra Madre
and is a mixture of elements from neighboring forests of oak and pine trees (Garcia-Hernandez,
2008).

©  Pastureland

They are found on hillsides and bottom of valleys with moderately deep, fertile and moderately
rich soil in organic matter. The species that often can be found are: Tridens texanus, Tridens
muticus, Digitaria hitchcockii, Aristida purpurea, Eragrostis palmeri, Setaria macrostachya,
Pappophorum bicolor, Hilaria belangeri, Sorghum bicolor, Agave lecheguilla, Acacia schaffneri,
Aristida adscensionis, Bouvardia ternifolia, Buddleja sessiliflora, Salvia polystachia, and Zinnia
peruviana.

e Agriculture

In the SA there are significant areas devoted to rainfed agriculture where the main crops are grain
corn and sorghum.

ENVIRONMENTAL IMPACT STATEMENT IV-28
SPECIAL MODALITY
TRES MESAS WIND FARM

Wbicacion Regional

Simbologia

Sistema Ambiental Cludades
Area del Proyecto — Vlas de comunicacién
Limite Estatal —— Via de ferrocarri

Limite Municipal

Usos del suelo y vegetacién

HB Ecsque Pino-Encino Mezqutl Topical

IME Bosque de Encino Agricuttura de Temporal
Selva Baja Caductoia Agricultura de Rlego
Selva Baja Subcaductoia Pastizal Cutvado
Selva Baja Espinosa Caducifola PastizlInducido

[EEE Matcrrat Submontano TIBI cucrpode Agua

Proyecto Eélico Tres

Nombre del plano: Usos del Suelo y Vegetacién

Fuente: Elaboractén propia en base a datos de INEGI
Proyeccin: Cénica de Lambert DATUM Wase4

Escala grates
14000 7000 14000

2310000 2320000 2340000 2350000 2380000 2370000

Figure IV.10 Land use and vegetation present in the Environmental System

ENVIRONMENTAL IMPACT STATEMENT Iv-29
SPECIAL MODALITY
TRES MESAS WIND FARM

1V.2.2.2. Vegetation sampling

To determine the floristic composition, vegetation structure and diversity of the Project Area, a
sampling campaign was conducted. A total of 50 sampling sites were taken which location
coordinates are presented in the following table.

Table IV.13 Location coordinates of the samples taken to characterize vegetation in the Project

Area
Site Vegetation UTM Coordinates Site Vegetation UTM Coordinates
Type x Y Type x Y
0-A 501000 | 2586500 | 3-7 505927 | 2583006
0-B 501500 | 2586500 | 3-8 506513 | 2583285
0-C 513601 | 2593027 | 3-9 506913 | 2583882
Low thorny
1-3 Submontane 502940 | 2586912 | 3-10 deciduous 507835 | 2583997
1-4 scrub 503354 | 2586946 | 3-11 forest 508912 | 2584134
1-5 503745 | 2587350 | 3-12 509538 | 2584290
1-6 504488 | 2587358 | 3-13 510034 | 2584391
1-7 504651 | 2587856 | 3-14 511115 | 2583463
1-8 504803 | 2588261 4-1 517890 | 2582822
1-9 505831 | 2588699 4-2 517575 | 2581855
2-1 504757 | 2591787 4-3 517501 | 2581184
2-2 505088 | 2591829 4-4 517348 | 2580976
2-3 505399 | 2591681 4-5 517810 | 2580913
2-4 Submontane 505663 | 2590942 4-6 518131 | 2579481
2-5 scrub 506025 | 2591027 4-8 518449 | 2578927
2-6 508872 | 2591059 4-9 518107 | 2578839
2-7 509225 | 2591129 | 4-10 Submontane 517761 | 2578913
2-8 509556 | 2591039 | 4-11 scrub 516389 | 2578824
2-9 509811 | 2590774 | 4-12 516055 | 2578824
2-10 500175 | 2590677 | 4-13 515674 2578739
3-1 506804 | 2580326 | 4-14 515363 2578749
3-2 506382 | 2580762 | 4-15 515094 2578970
3-3 Deciduous 506013 | 2581133
3-4 lowland forest | 505635 | 2581417 416 916439 | 2580312
3-5 505377 | 2581757
36 505575 | 2582430 4-17 516758 2580453

Sampling points were circular with different diameters depending on the layer to be evaluated as
shown in the following table.

ENVIRONMENTAL IMPACT STATEMENT IV-30
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.14 Type of sampling conducted to characterize vegetation in
Project Area

Diagram of sampling types Sampling Type

Sitio de 500 mé For the evaluation of individuals with normal
diameter, sites of 500 m? were used, with radius of
12.62 m.

po] Sitid\Ge 100 mi? For the evaluation of individuals with normal
diameter < 5 cm, sites of 100 m? were used; that is,
“Li evaluation of the tree stratus which radius is of
Sitio de 9 m? 5.64 m.

Finally for evaluating herbs and pasture grasses,
sites of 9 m?, which dimensions are 3x3 m were
used.

The following figure shows the location of the sampling sites.

ENVIRONMENTAL IMPACT STATEMENT IV-31
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.11 Vegetation sampling sites

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

e Sampling Results
Specifically, the vegetation types within the polygon of the project are:

e Submontane scrub
e Low thorny deciduous forest
¢ Deciduous lowland forest

Appendix IV.1. presents the list of species registered at each sampling point.

1V.2.2.3. Vegetation structure

To identify species called dominant, the Relevance Value (IV) was used, which was obtained with
the following:

VI = Relative density + Relative dominance + Relative frequency

The value of each of the characteristics (density, dominance and frequency) is a percentage
ranging from 0 to 100, so the scale ranges from 0 to 300. Thus, if a species has a VI = 300, it means
that only that species is found in the community and that it channels all available resources.

The species with the highest VI will be that with the highest combination of density, dominance
and frequency, so they take advantage of most of the resources available and largely determine
the functioning of the plant community.

© Submontane scrub

In the Mesa La Sandia, a presence of 20 tree species (S = 20) for a total of 16 sites of 500 m ? each
were recorded. Records obtained defined as Cordia boissieri and Phithecellobium flexicaule have
a similar IVI and higher than the other species, due to their Relative Frequency (RF) for the first
and the Basal Area (ABR) for the second. This result confirms that C. ut2 boissieri is a conspicuous
element in the community (Relative Abundance, AR = 23.82%) and P. flexicaule reaches much
higher sized than the rest of the species. It is noteworthy that Neopringlea integrifolia also
presented a high VI and, therefore, along with the other two species would receive most of the
submontane scrub community resources in Mesa La Sandia.

ENVIRONMENTAL IMPACT STATEMENT IV-33
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.14 Relevance Value Index of tree species in Mesa La Sandia

Acacia farnesiana 3.226 5.378 18.75 27.354
Acacia polyphylla 0.496 1.188 6.25 7.934
Acacia rigidula 5.211 2.940 18.75 26.901
Bursera simaruba 0.496 0.193 6.25 6.939
Celtis pallida 0.248 0.216 6.25 6.714
Cordia boissieri 23.821 15.745 62.5 102.07
Diospyros texana 2.233 1.558 6.25 10.041
Erythrina americana 0.248 0.054 6.25 6.552
Gutierrezia microcephala 2.730 3.425 12.5 18.654
Harpalyce robusta 1.489 0.495 12.5 14.484
Heilietta parvifolia 11.414 8.039 31.25 50.704
Karwinskia humboldtiana 0.248 0.054 6.25 6.552
Neopringlea integrifolia 13.896 6.107 43.75 63.753
Phithecellobium flexicaule 10.670 32.469 37.5 80.64
Pithecellobium pallens 4.467 3.663 12.5 20.629
Prosopis glandulosa 5.211 9.740 12.5 27.451
Randia laetevirens 6.203 2.966 18.75 27.920
Sargentia greggii 1.241 1.984 6.25 9.475
Yucca sp 1.241 1.848 6.25 9.338
Zanthoxilum fagana 5.211 1.938 12.5 19.649

Regarding the shrub layer of Mesa La Sandia, 16 samples of 100 m? were made in this plateau,
where a total of 15 species of Zanthoxilum fagara presented the highest relevance value
(132.48%) which is distinguished by its high Relative Basal Area (ABR), so much of the biomass in
this layer is stored by this species. It was determined that the relevance values were similar for
Hapalyce robust, Neopringlea integrifolia and Randia laetevirens which were defined by their high
values of Relative Frequency (RF).

ENVIRONMENTAL IMPACT STATEMENT IV-34
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.16 Relevance Value Index of bushy species in Mesa La Sandia

Acacia farnesiana 0.735 0.308 6.250 7.294
Celtis pallida 2.206 0.700 18.750 21.656
Cordia boissieri 2.696 0.477 12.500 15.673
Eysenharditia polystachya 4.167 0.685 18.750 23.602
Forestiera angustifolia 7.598 1.972 37.500 47.070
Harpalyce robusta 18.137 2.711 43.750 64.598
Heilietta parvifolia 8.578 1.450 31.250 41.279
Karwinskia humboldtiana 3.922 0.139 18.750 22.810
Leucophyllum frutescens 0.245 0.018 6.250 6.513
Lysoloma divaricata 1.225 0.208 6.250 7.683
Neopringlea integrifolia 10.784 1.196 50.000 61.981
Pithecellobium pallens 1.225 0.094 6.250 7.569
Randia aculeata 12.990 3.070 31.250 47.311
Randia laetevirens 13.971 3.513 43.750 61.233
Zanthoxilum fagara 11.520 83.459 37.500 132.48

Meanwhile, in the submontane scrub of plateau La Paz, a total of 39 species was recorded in 13
samples of 500 m2. The results show that Pithecellobium pallens is the species with the highest IVI
(91.89%). The Species Diospyros texana and Esenbeckia berlandieri presented similar IVI, resulting
from their high values of FR. In general, the dominant species P. pallens represents an abundant
and common element in submontane scrub of Mesa La Paz, and therefore, the dominant species
within this plant community.

ENVIRONMENTAL IMPACT STATEMENT IV-35
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.17 Relevance Value Index of tree species in Mesa La Paz

Acacia farnesiana 0.097 0.291 7.692 8.080
Acacia rigidula 1.435 1.747 15.385 18.566
Amyris madrensis 0.049 2.038 7.692 9.780
Bumelia celastrina 0.919 1.892 7.692 10.504
Caesaria nitida 0.099 0.146 7.692 7.937
Cordia boissieri 4.464 8.297 53.846 66.607
Cupania dentada 0.036 0.146 7.692 7.873
Diospyros sp 4.828 2.038 15.385 22.250
Diospyros texana 4.594 6.114 69.231 79.938
Drypetes lateriflora 0.063 0.146 7.692 7.901
Ehretia anacua 0.025 0.146 7.692 7.863
Esenbeckia berlandieri 17.119 11.354 46.154 74.627
Euphorbia antisyphilitica 4.888 1.601 7.692 14.181
Eysenharditia polystachya 0.099 0.146 7.692 7.937
Forestiera angustifolia 4.438 2.911 23.077 30.426
Fraxinus greggii 0.025 0.146 7.692 7.863
Guazuma ulmifolia 0.049 0.291 7.692 8.033
Haematoxylum brasiletto 0.063 0.146 7.692 7.901
Harpalyce robusta 0.626 2.329 23.077 26.032
Heilietta parvifolia 1.112 0.873 15.385 17.370
Heliocarpus donnell-smithii 0.396 0.146 7.692 8.234
Hippocratea celastroides 0.025 0.146 7.692 7.863
Karwinskia humboldtiana 2.308 3.493 23.077 28.879
Karwinskia mollis 0.127 0.291 7.692 8.110
Leucophyllum frutescens 0.233 1.456 7.692 9.380
Liquidambar macrophylla 0.080 0.146 7.692 7.918
Lysoloma divaricata 5.568 1.747 15.385 22.699
Neopringlea integrifolia 0.968 3.493 15.385 19.846
Ocotea tampicensis 0.048 0.146 7.692 7.886
Persea liebmannii 0.444 0.291 7.692 8.428
Phithecellobium brevifolium 1.452 0.728 15.385 17.564
Phithecellobium flexicaule 0.099 0.146 7.692 7.937
Pithecellobium pallens 22.905 15.138 53.846 91.889
Prosopis glandulosa 5.670 4.512 30.769 40.951
Randia aculeata 1.872 9.461 38.462 49.795
Randia laetevirens 11.325 11.790 38.462 61.577
Senna reticulata 0.025 0.146 7.692 7.863
Wimmeria concolor 0.396 0.146 7.692 8.234
Zanthoxilum fagana 1.032 3.785 15.385 20.201
ENVIRONMENTAL IMPACT STATEMENT IV-36

SPECIAL MODALITY
TRES MESAS WIND FARM
EE

The relevance value for the shrub layer in the Mesa La Paz, obtained for 15 sampling sites of 100 m
? was characterized for showing for the 19 species recorded that Randia laetevirens, Forestiera
angustifolia and Harpalyce robusta, are distinguished by their high values of Relative Frequency
(RF) which is denoted for its highest IVI. As corroborated, what is observed in the field concerning
species are common elements in the submontane scrub shrub layer of that plateau mentioned
above.

Table IV.18 Relevance Value Index of bushy species in Mesa La Paz

Acacia rigidula 0.976 0.543 6.667 8.186
Bursera sp 0.976 0.054 6.667 7.696
Celtis pallida 1.463 0.535 13.333 15.332
Cordia boissieri 2.439 1.049 20.000 23.488
Diospyros sp 0.244 0.270 6.667 7.180
Diospyros texana 3.659 6.742 6.667 17.067
Esenbeckia berlandieri 4.390 3.656 13.333 21.379
Eysenharditia polystachya 2.195 1.383 20.000 23.578
Forestiera angustifolia 11.951 18.270 46.667 76.888
Gutierrezia microcephala 1.707 1.066 13.333 16.107
Harpalyce robusta 15.366 9.776 46.667 71.809
Heilietta parvifolia 1.707 0.392 6.667 8.766
Heliocarpus donnell-smithii 0.244 0.037 6.667 6.948
Karwinskia humboldtiana 1.707 0.815 13.333 15.856
Neopringlea integrifolia 0.488 0.075 6.667 7.229
Pithecellobium pallens 9.268 12.339 13.333 34.940
Randia aculeata 14.146 13.501 20.000 47.648
Randia laetevirens 20.732 25.102 46.667 92.501
Zanthoxilum fagana 6.341 4.395 26.667 37.403

The herbaceous layer was characterized by a total of nine annual or ephemeral species that
increase their densities in the rainy season, so as the season in which the samples were taken, it
was found that the density of herbaceous is low in most sites, but there are species that maintain
high coverage ratios (CBR) and are quite common at the study sites (FR). In the submontane shrub,
the species that showed the highest relevance value indexes corresponded to Lantana sp.,
Guterrezia microcephala and Gramma sp, due to their high relative frequency, recorded in most of
the samples taken in this vegetation type.

ENVIRONMENTAL IMPACT STATEMENT IV-37
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.19 Relevance Value Index of herbaceous species in submontane scrub

Castella texana 0.34 4.76 5.1
Forestiera angustifolia 2.81 4.76 7.57
Gramma sp. 15.8 42.9 58.7
Gutierrezia microcephala 18.3 47.6 65.9
Harpalyce robusta 27 23.8 50.8
Lantana sp 22.2 57.1 79.4
Randia aculeata 8.99 4.76 13.8
Randia laetevirens 1.69 4.76 6.45
Zanthoxilum fagana 2.81 4.76 7.57
Castella texana 0.34 4.76 5.1

e Deciduous lowland forest

A total of 10 species were recorded in the six samples of 500 m? made, from which Neopringlea
integrifolia recorded the highest IVI, followed by Phitecellobium flexicaule and Prosopis
glandulosa. Their IVI in the case of the first two species are determined by their Relative
Frequencies and in the case of the third species its IVI is defined by its Relative Abundance.

Table IV.20 Relevance Value Index of tree species from the Deciduous lowland forest

Acacia polyphylla 1.759 4.094 16.667 22.520
Bursera sp. 4.807 6.433 16.667 27.906
Cercidium floridum 0.149 0.585 16.667 17.401
Esenbeckia berlandieri 0.596 2.339 16.667 19.602
Forestiera angustifolia 6.107 7.018 33.333 46.458
Heilietta parvifolia 2.374 2.924 16.667 21.964
Neopringlea integrifolia 15.513 39.181 83.333 138.03
Phithecellobium flexicaule 23.952 21.637 66.667 112.26
Prosopis glandulosa 40.550 5.263 33.333 79.146
Randia laetevirens 4.193 10.526 33.333 48.052
ENVIRONMENTAL IMPACT STATEMENT IV-38

SPECIAL MODALITY
TRES MESAS WIND FARM

For the shrub layer, the area sampled was 600 m? counting in a total of 61 individuals, from which
31% corresponded to Forestiera angustifolia. The shrub layer of deciduous lowland forest was
represented by seven species of which the most abundant was Randia laetevirens, and the one
presenting the highest relevance value was Forestiera angustifolia.

Table IV.21 Relevance Value Index of shrub species in the deciduous lowland forest

Celtis pallida 8.197 6.278 16.667 31.141
Esenbeckia berlandieri 4.918 3.872 16.667 25.456
Forestiera angustifolia 31.148 33.379 33.333 97.860
Harpalyce robusta 14.754 23.175 16.667 54.596
Heilietta parvifolia 8.197 14.989 16.667 39.852
Neopringlea integrifolia 4.918 2.323 33.333 40.574
Randia laetevirens 27.869 15.985 33.333 77.187

The herbaceous layer is distinguished by the presence of Harpalyce Robusta and Lantana sp. The
low number of species in this layer is explained by the season in which the samples were taken.
Meanwhile, the Lantana is a common element in the dry tropical area in the northeast of the
country.

Table IV.22 Relevance Value Index of herbaceous species in the Deciduous lowland forest

Harpalyce robusta 33.3 50 83.3
Lantana sp 66.7 100 167
ENVIRONMENTAL IMPACT STATEMENT Iv-39

SPECIAL MODALITY
TRES MESAS WIND FARM

e Low thorny deciduous forest

The total number of species recorded in the low thorny deciduous forest was 11 for eight samples
of 500 m? distributed among 204 individuals. This vegetation type was characterized for presenting
dominant species such as Heilietta parvifolia, Phitecelllobium flexicuale, and Prosopis glandulosa,
which presented the highest values of Relative Frequency. The community of low thorny
deciduous forest presents an average height of 4.23 m, with individuals of up to 12 m tall,
belonging to Heilietta parvifolia.

Table IV.23 Relevance Value Index of tree species of Low thorny deciduous forest.

Cercidium floridum 5.622 9.804 37.500 52.926
Bumelia celastrina 0.246 0.980 12.500 13.727
Cordia boissieri 8.318 4.412 25.000 37.729
Diospyros sp 1.016 2.451 12.500 15.967
Diospyros texana 6.922 3.922 12.500 23.344
Drypetes lateriflora 1.363 0.490 12.500 14.353
Heilietta parvifolia 20.934 29.902 62.500 113.34
Neopringlea integrifolia 3.550 6.373 12.500 22.423
Phithecellobium brevifolium 3.627 6.373 12.500 22.499
Phithecellobium flexicaule 18.537 16.176 50.000 84.714
Prosopis glandulosa 29.864 19.118 50.000 98.982

The shrub layer of low thorny deciduous forest presented a total of seven species in a sampled
area of 800 m? from which Randia aculeata and R. laetevirens were the species with the highest
IVI; the first had a high Relative Frequency and the second a larger Relative Basal Area. The sites
show high heterogeneity. No extensions in which a single species dominated were found, as it
occurs when A. farnesiana dominates almost the complete area, which forms monospecific
thickets in certain regions, and correspond to a particular stage in the community succession.

ENVIRONMENTAL IMPACT STATEMENT 1V-40
SPECIAL MODALITY

TRES MESAS WIND FARM

Table IV.24 Relevance Value Index of shrub species of low thorny deciduous forest

Acacia farnesiana 1.310 0.702 12.500 14.512
Arpalyce robusta 5.677 2.463 12.500 20.640
Castella texana 5.240 1.689 12.500 19.429
Euphorbia antisyphilitica 17.904 17.387 12.500 47.791
Forestiera angustifolia 2.620 2.074 12.500 17.194
Harpalyce robusta 13.537 1.692 25.000 40.229
Heilietta parvifolia 8.297 3.996 25.000 37.293
Karwinskia humboldtiana 0.437 0.156 12.500 13.093
Neopringlea integrifolia 10.917 2.540 37.500 50.957
Randia aculeata 18.341 6.904 62.500 87.745
Randia laetevirens 15.721 60.398 25.000 101.12

The herbaceous layer in low thorny deciduous forest community was characterized by the
dominance of Echinocereus pectinatus and by the presence of species of Lantara sp and Gramma
sp; this layer will be determined by the seasonality of the place, being in the rainy season when
the maximum values of biomass are reached.

Table IV.25 Relevance Value Index of herbaceous species of low thorny deciduous forest

Echinocereus pectinatus 66.1 100 166

Gramma sp. 24.8 100 125

Lantana sp 9.09 100 109
ENVIRONMENTAL IMPACT STATEMENT IV-41

SPECIAL MODALITY
TRES MESAS WIND FARM

1V.2.2.4. Diversity

The description of the plant communities in terms of species composition and distribution of all
plants of each species found, described in the preceding paragraphs allowed defining which
community is more diverse, by using the following indexes:

Specific richness
(s)

Table IV.26 Indexes used to determine diversity

It is the easiest way to measure
biodiversity, since it is based solely on
the number of species present,
regardless of the relevance value of
the same.

S= number of species

Shannon Index-(H’):

It expresses the uniformity of
relevance values across all species in
the sample. It measures the average
degree of uncertainty in predicting to
which species belongs an individual
randomly chosen from a collection. It
assumes that individuals are selected
randomly and that all species are
represented in the sample. It takes
values between zero, when there is
one single species and the logarithm
of S, when all species are represented
by the same number of individuals.

H’= -Xp; log: pi
pi = proportional abundance of
species i, ie. the number of

individuals of species i divided
by the total number of
individuals in the sample.

Simpson Dominance
Index A

Low A values indicate greater diversity,
while high values (close to 1)
represent low diversity.

N= Zp,?
A = Simpson Dominance

pi = proportional abundance of
species i, ie. the number of
individuals of species i divided
by the total number of
individuals in the sample.

Shannon Equity
Index

It measures the proportion of the
diversity observed in relation to the
expected maximum diversity. Its value
ranges from 0 to 1, so that 1
corresponds to situations where all
species are equally abundant so there
not one species that dominates in the
community.

ge
Hs
(J') = Shannon value of equity

Where H'max is obtained as the
log2(S).

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

I-42
TRES MESAS WIND FARM
EE

The Shannon diversity index takes values between zero, when there is a single species and the
logarithm of S, when all the species are represented by the same number of individuals. The
maximum values of the index are reported close to six (the latter is extremely rare), therefore, the
higher the index value, the greater the diversity of an area.

The Shannon index is independent of the sample size, this means that it works well with few count
data. According to the Shannon index, all sites that presented high values are more balanced
compared to the number of species and their abundance. While low dominance values (A) indicate
that the site has more diversity, ie, species have a similar frequency in the sample and have the
same probability of being found in consecutive samples, however, at sites with high values (A = 1)
a low diversity is present, because only a portion of the species presents high frequencies.

The following table shows the diversity indexes per type of vegetation distributed in the Project
Area.

Table IV.27 Diversity index for the tree layer and for each type of vegetation

Submontane scrub (Mesa La Sandia) 20 | 0.1173 | 0.8827 | 2.438 2.995 | 0.814
Submontane scrub (Mesa La Paz) 39 0.079 0.921 2.855 3.66 |0.7794
Deciduous lowland forest 10 | 0.2264 | 0.7736 | 1.805 2.30 | 0.784

Low thorny deciduous forest 11 | 0.1741 | 0.8259 1.978 2.39 | 0.8247

Next, the rates recorded by vegetation type diversity are presented.
© Submontane scrub

Diversity indexes indicate that the plateau La Paz and La Sandia have similar diversity according to
Shannon and Simpson indexes. Equity (J) was greater in the scrub community of La Sandia, which
shows us a greater uniformity between the relevance values of all species of the samples, which
contrasts with the low dominance obtained (D = 0.1173).

The Simpson index indicates that the two plateaus are fairly homogeneous in terms of abundances
of species, since the values obtained indicate different sites (1-D), for there is little species
dominance (D), so the species distribution is equitable. Similarly, the above is confirmed by the
values obtained from Shannon, which are close to the maximum diversity expected for each
community.

e Deciduous lowland forest

The indexes calculated indicate a moderate diversity (1-D = 0.7736 and H = 1.8) for a total of 171
individuals distributed across the 10 species. The equity obtained is also moderate (J = 0.784)

ENVIRONMENTAL IMPACT STATEMENT IV-43
SPECIAL MODALITY
TRES MESAS WIND FARM

showing the dominance of N. integrifolia and of P. flexicaule. The deciduous lowland forest
presented an average height of 3.45 m, registering trees of up to 9 m tall. This plant community is
preferably set on the slopes that are exposed to winds from the northeast, on stony soils and
steep slope terrains.

e Low thorny deciduous forest

Dominance calculated was low and consistent with the moderate diversity values of Simpson and
Shannon. Overall, diversity calculated for the low thorny deciduous forest regarding submontane
scrub and deciduous lowland forest was lower due to the high frequency and abundance of H.
glandulosa and P. parvifolia.

1V.2.2.5. Species of terrestrial vegetation in conservation status

The sampling was done seeking of representativeness of the vegetation types disturbed by the
project, emphasizing the submontane scrub for being the vegetation type with the highest
concentration of infrastructures of the same. In the 50 sampling sites, no plant species were
recorded in conservation status according to NOM-059-SEMARNAT-2010.

However, it is important to note that during the field visits, the presence of the species Beucarnea
recurvada (Elephant' Foot) was detected, which is in the endangered category. This species was
observed in the slopes of the plateaus in the deciduous lowland forest and low thorny deciduous
forest mainly and very sparsely in the submontane scrub. Particularly, it was observed in the
northeastern and southeastern parts of the polygon, so there is very low probability of finding it in
the areas affected by the project. With no representation of this species in the sample taken, we
proceeded to make a visual estimation of its frequency in areas where it was present, having as a
result that it occupies between 7 and 10% of the total frequency of species in the environment.
However, in the unlikely event of finding it within the project area, we will proceed to implement a
rescue program as established in Chapter VI of this impact statement.

ENVIRONMENTAL IMPACT STATEMENT 1V-44
SPECIAL MODALITY
TRES MESAS WIND FARM

View of the species Beucarnea recurvata known as elephant's foot and under the threatened
category

IV.2.3. Biotic Environment (Fauna)

To characterize the fauna and identify species with potential distribution in the SAR distribution,
collecting records were requested from national and international zoological collections
(CONABIO, GBIF) for the state of Tamaulipas. Subsequently, these records were geo-referenced
and grouped in a database with the following taxonomic fields: class, order, family and species,
these fields were validated according to current literature.

Establishing the type of habitat was solved by placing the geographic references of records
obtained in a free use GIS which was added vectorial data on types of vegetation available online
by INEGI (1:1,000,000 vector arrays). Subsequently, verification and Sherman trap placement tours
were carried out for amphibians, reptiles and terrestrial mammals in the Project Area.

For the specific case of birds and bats, a sampling campaign that lasted approximately three week
was carried out in the Project Area. The monitoring of these group continues given the potential
importance of the impact of the project during the operation stage.

ENVIRONMENTAL IMPACT STATEMENT IV-45
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

As a result of the field work, collections and literature reviews, a potential list of 565 species was
obtained, the greatest richness presents is presented by the bird group including 62% of the
species followed by terrestrial mammals with more than 13%.

Table IV.28 Number of fauna species with potential distribution in the SAR

Amphibians 28 4.96
Reptiles 65 11.52

Birds 350 62.06
Terrestrial mammals 76 13.48
Chiroptera 45 7.98

Appendix IV.2 presents complete lists of species with potential distribution in the SAR

1V.2.3.1. Amphibians

Records of amphibians and reptiles of the collections obtained were validated according to current
literature (amphibian Frost, 2012; reptiles Flores-Villela y Canseco-Marquez, 2005; Liner y Casas-
Andreu, 2008).

In all, a total of 1,113 records with richness (S) of 28 species of amphibians were obtained,
representing 50% of the total known for the state of Tamaulipas. The families of amphibians
better represented, in terms of species richness are Plethodontidae (S = 5) and Leptodactylidae (S
=6).

The following table presents the amphibian species with records within the Project Area.

Table IV.29 Amphibian species with records in the Project Area

ENVIRONMENTAL IMPACT STATEMENT IV-46
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Bufonidae Rhinella marina cane toad 3 M
Hylidae Smilisca baudini common Mexican 3 M
tree frog
. Eleutherodactylus

Leptodactylidae cystignathoides Frog 1 R
Pelobatidae Scaphiopus couchii couch 6 sbadefoot 4 M
Bufonidae Incilius sp. toad 10 A
. Lithobates berlandieri Rio Grande leopard 10 A

Ranidae frog
Lithobates sp frog 2 R

*Note: A: abundant, M medium, R: rare

1V.2.3.2. Reptiles

From research made of collections, 1,924 records were obtained, distributed in 65 species
corresponding to a 44.52% of species richness for the state of Tamaulipas. Families that have the
largest number of species are Colubridae (S = 31) and Phrynosomatidae (S = 10). From most
species, 71% were found to be nearctic and trophic guilds, carnivores were the best represented
with 56% and insectivores with approximately 32%.

There are records for ten species in the Project Area, the most abundant group is the group of
lizards.

Table IV.30 Reptile species with records in the Project Area

Testudinidae Gopherus berlandieri Texas tortoise 1 R
Iguanidae Ctenosaura acanthura spinytail iguana 1 R
Phrynosomatidae Sceloporus variabilis rosebelly lizard 3 M
Ameiva undulata rainbow lizard 4 M
Teiidae = - 7
Aspidocelis gularis lizard 7 A
Thamnophis marcianus checkered garter 1 R
snake
Senticolis triaspis green rat snake 2 R
Colubridae Lampropeltis triangulum milksnake 1 R
Nerodia rhombifer diamondback water 1 R
snake
Gyalopion canum snake 1 R
*Note: A: abundant, M medium, R: rare
ENVIRONMENTAL IMPACT STATEMENT 1V-47

SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Verification visits were made to the Project Area and as a result the records of six species of
reptiles were obtained. It is worth mentioning that for two species there were no records in the
databases of collections consulted collections: Terrapene carolina (common box turtle) and
Drymarchon corais (indigo snake).

Table IV.31 Reptile species recorded during field trips

Coordinates Altitud
Order Family Species Common Name e(m
x Y ASL)
Emydidae Terrapene common box | 519771 | 2592309 | 438
carolina turtle
»
< 509457 | 2591632 | 459
aol
f=] 508386 | 2591803 451
3 Testudinidae Gophers. Texas tortoise
r enanaiert 508386 | 2591803 451
509537 | 2591641 462
Drymarchon indigo snake | 506081 | 2593772 | 268
corais
Colubridae
Coluber southern black 509185 | 2591597 458
constrictor racer
Phrynosomatidae Sceloporus rosebelly lizard | 506758 | 2593998 209
variabilis
506366 | 2593998 256
g 506366 | 2593998 256
fo
E 506366 | 2593998 256
$
a 506366 | 2593998 256
i j 506366 | 2593998 256
Teiidae Aspidocelis Huico
gularis 506366 | 2593998 256
518209 | 2579286 404
518268 | 2579118 398
518268 | 2579118 398
518268 | 2579118 398
ENVIRONMENTAL IMPACT STATEMENT IV-48

SPECIAL MODALITY
Drymarchon corais (indigo snake)
X: 506081 Y: 2593772; 268 m asl

Sceloporus sp (lizard)
X:506758 Y: 2593998; 209 m asl

Terrapene carolina (common box turtle)
X: 0510771 Y: 2592309; 438 m asl

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

Coluber constrictor (constrictor runner snake)
X: 509185 Y: 2591597; 458 m asl

Aspidocelis gularis (huico)
X: 0506366 Y: 2593998; 256 m asl

Gopherus berlandieri (Texas tortoise)
X: 0509457 Y: 2591632; 459 m asl

Iv-49
TRES MESAS WIND FARM

1V.2.3.3. Birds

The high richness of bird species in Tamaulipas due to its location in a transition zone between
temperate and tropical climate regions containing both species (Brush 2009) has been recognized
and 615 species have been recorded for the state. The vegetation of the Tres Mesas area consists
of submontane scrub, second largest habitat in the state for the maintenance of migratory birds.
Short-term studies have reported about 170 species of birds (Wauer 1998 and Ramirez-Albores et
al. 2007, respectively) in this habitat, but the potential list generated for this report registers 350
species.

Rutas Central and Rutas del Mississippi exceed the territory consisting of the state of Tamaulipas
and some important migratory species as the Golden Eagle (Aquila chrysaetos) (Garza-Torres et al.
2003), Canadian Grulla (Grus cadensis - Roderick et al. 1996) and Pilgrim hawk (Falco peregrinus,
McGrady et al. 2002, Garza 2001) have been reported in some of the studies carried out in the
state.

It has been reported that spring migration in Texas, USA, can start mid-March and continue until
mid-May (Gauthreaux and Belser 1999, Shackelford et al. 2005), so it is possible that migration
occurs in Tamaulipas on similar dates. Considering that the implementation of wind farms has
been recognized as high risk for some migratory species (Ledec et al. 2011) and the impact of the
transformation of habitats around the migratory routes and flight on these groups; it is necessary
to describe the migration behavior for the spring season at Tres Mesas, Tamaulipas, where the
Tres Mesas wind project is intended to be built.

In order to generate more information about the birds distributed in the Project Area, the services
of Instituto de Ecologia A.C. leaded by Dr. Rafael Vollegas Patrarca, Unit Coordinator of Highly
Specialized Professional Services were hired. The full report is presented in Appendix IV.3.,
however, the most relevant information is presented below. It is noteworthy that the results
correspond to the monitoring conducted in the spring season during the months of March and
April. With the information that was generated, it was possible to determine the richness,
abundance and behavior of resident and migratory birds in the SA and the Project Area.

For the spring monitoring during the pre-construction stage, the following methods were applied
in field: point count, monitoring station, use of ornithological radar plus the review of literature
used to develop the list of potential species.

ENVIRONMENTAL IMPACT STATEMENT IV-50
SPECIAL MODALITY
TRES MESAS WIND FARM

¢ — List of potential speci

The list of potential bird species was prepared according to the distribution and seasonality
suggested by Howell and Webb, 1995 and Birdlife International. Four categories in relation to
seasonality of species were distinguished: resident, summer resident, wintering, transitional, and
with breeding colonies.

e Point count

Four point counts, six tours were carried out in total, three for each mesa, an tour for the month
of March and two for April. Point counts constitute the main method for monitoring land birds in
many countries due to its effectiveness in all types of land, habitats and mainly the utility of data
from which to analyze changes over time. This method involves monitoring at fixed points for a
certain period when the observer remains at the point and takes note of all the birds seen and
heard in an area and a defined time period (Ralph et al., 1996).

This method allows the study of annual changes in populations, diversity of compositions
according to the type of habitat and abundance patterns of each species. The radius of
observation for points was 25 meters. The observers who conducted point counts, have the skills
and training necessary for visual and acoustic identification of bird species.

For each mesa, the exact location of each point was performed with a GPS; said location was
maintained and kept constant for all samples. In order to have independence between each point;
the distance considered for location was 150 meters. For mesa la Sandia, 12 points were located
with their corresponding replicates (24 in total), along a pre-existing path. For mesa La Paz, we
have the support of the ejidatarios from the ejido Las Compuertas to clean a previously existing
road and be able to make the journey. In this case, 12 points were located also with corresponding
replicates (24 in total).

The duration of the census at each point was five minutes and from these data, a record of the
individuals identified in and out of fixed radius, ie, more or less than 25 m was developed. The
birds that flew in and out of the area were also considered. With the data obtained, seasonality
and habits were defined.

ENVIRONMENTAL IMPACT STATEMENT IV-51
SPECIAL MODALITY
TRES MESAS WIND FARM

Over a period of five minutes, all birds identified both visually and hearing in an area of 50 min
overall diameter are recorded.

¢ Monitoring Station

A monitoring station for the area of the mesas was operated and located outside the wind farm
polygon in the Ejido La Angostura, because the site provided a view of the two mesas.

The counting method is useful to monitor predatory birds and waterfowl during migration periods;
this method consists of direct observations to the areas where the turbines will be installed. The
birds detected flying above the areas of the mesas were observed with the aid of Vortex
binoculars and telescope. The identification was made with the help of a guide to bird
identification. For the spring season, the monitoring station served daily from 8.30 am to 4 pm, for
a period of two weeks.

ENVIRONMENTAL IMPACT STATEMENT Iv-52
SPECIAL MODALITY
TRES MESAS WIND FARM

ie

Observation, identification and counting of species flying over the study area. As well as a
description of their migration routes and flight heights

© Ornithological radar

A marine X-band radar (model FR-1525 Mark 3 Furuno, Nishinomiya, Japan) mounted on a truck
adapted as a mobile unit was used, which was transferred daily to the monitoring station, for the
description of similar equipment, consult Cooper (1991) and Harmata et al. (1999). The radar
transmitted with a frequency of 9410Mhz + / - 30Mhz through a two meter-long antenna with a
maximum power output of 25kW and was operated with a pulse length of 0.07us time
(microseconds). The monitor screen has resolution of 35 meters, and the antenna emits a beam
with a width of 1.23 ° (horizontal) x 20 ° (vertical) with lateral lobes + 10 ° (Furuno 2002). The unit
was powered by a low-noise electric generator.

The mobile radar unit was moved daily to the observation site, about 500 meters inside Mesa La
Sandia entering the access located on Federal Highway 85. The monitoring station was established
on the same service road, in an area where the surrounding vegetation was high enough to block
the radar signal that would be reflected in the soil (4-5 m), thus avoiding contamination due to
ground clutter and allowing good visibility of the surrounding airspace. We used the horizontal and
vertical operation mode of the radar for seven days between March 29 and April 7, 2013,
coinciding with the period of early spring migration on the region (Gauthreaux and Belser 1999,
Shackelford et al. 2005).

ENVIRONMENTAL IMPACT STATEMENT IV-53
SPECIAL MODALITY
TRES MESAS WIND FARM

The use of ornithological radar allowed monitoring diurnal migration of predatory and large
soaring birds.

In horizontal mode, a radius of 3 kilometers detection was used because it is suitable for the
detection of predatory birds (Cooper et al, 1991), main group of visitors near Ciudad Victoria
(Gehlbach 1976); following Mabee et al. (2006) a 1.5-kilometer radio was used for vertical mode.
Due to the study design, the dates and times of the observations, as well as the implemented
method, we assume that the vast majority of targets detected were birds.

The observations were made during six sessions of one hour each, from 8:15 until 14:15, although
some days it was delayed due to weather conditions which did not allow the use of the radar. Each
one-hour session was subdivided into:

=" a period of 10 minutes to set the antenna for horizontal mode,

=" a period of 20 minutes in horizontal mode to measure flight directions and record polar
coordinates of the trajectories of detected targets,

=" a period of 10 minutes to change the antenna to vertical mode, and

=" a period of 20 minutes in vertical mode to measure the heights of flight of the detected
targets; for the case of groups, the maximum, minimum and average heights were
recorded.

Before starting the horizontal mode operation, the orientation of the radar to the north was
adjusted to allow precise direction of flight collection, which were measured using a card and an
integrated radar screen compass. Polar coordinates represent three points along the trajectories
of the targets: the starting point, a middle point and the end point. All data were captured on a
laptop manually.

ENVIRONMENTAL IMPACT STATEMENT IV-54
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

° Results

A total of 803 individuals of 70 different species, the ten most abundant species were Vireo griseus
with 11.71%, Asian Zenaida with 11.71%, Cathartes aura with a 9.34% Polioptila caerulea with
7.10%, Buteo swansoni with 5.98%, Toxostoma longirostre and Arremonops rufivirgatus both with
3.36%, Baelophus atricristatus with 3.24%, and finally, Coragyps astratus with 2.74%.

In relation to the habits of the species recorded, 80.0% (56 species) correspond to species with
terrestrial habits, 18.57% (13 species) to predatory birds and finally 1.43% (one species) to
waterfowl.

On the other hand, the highest percentage of species corresponded to resident species with
71.43% (50 species), followed by wintering with 21.43% (15 species) and transient with 10.0%
(seven species).

Archilochus colubris Cynanthus latirostris

Pf

L
Camptostoma imberbe Tyrannus melancholicus

‘N

Picoides scalaris

Psilorhinus morio Baeolophus atricristatus

Vireo griseus

ENVIRONMENTAL IMPACT STATEMENT IV-55
SPECIAL MODALITY
TRES MESAS WIND FARM

=z caerulea Regulus calendula Toxostoma longirostre

Chondestes grammacus

Aimophila ruficeps

Spizella passerina

Cardinalis cardinalis

Icterus gularis Euphonia affinis Spinus psaltria

ENVIRONMENTAL IMPACT STATEMENT IV-56
SPECIAL MODALITY
TRES MESAS WIND FARM

e Point counts

The richness and abundance of species registered at point counts were higher for resident birds of
terrestrial habits, finding low percentages of birds that fly above the canopy and also being mostly
resident species. On the other hand, richness, abundance, and densities of birds recorded at point
counts varied among the mesas. Although the vegetation in las mesas is similar and is considered
submontane scrub, it was found that species richness and abundance is higher for mesa La Paz
than mesa La Sandia.

¢ Monitoring Station

The data collected from the monitoring station are used to determine migration patterns and
predict the risk of collision of migratory and resident species that fly over the mesas during
migration times, in this case spring. For this case, the highest proportion of individuals was found
flying outside the Mesas areas. For the analysis, the species considered with the highest risk of
collision include two migratory species, one is Swainson's hawk (Buteo swainsoni), the only
considered protected by NOM-059-SEMARNAT-2010 species.

The abundance of birds recorded for the monitoring station during the sampling period is low
compared to the abundance recorded for this season in other parts of the country such as the
Isthmus of Tehuantepec in Oaxaca where species can be counted daily for up to thousands of
migratory birds. However, it is important to note that the main limitations of visual monitoring is
its inefficiency under conditions of fog and low visibility as registered on the site over the
monitoring period, and the inability to register individuals flying at high altitudes. Next, the results
obtained using this technique are described.

Table IV.32 Results obtained in the Monitoring Station

At the monitoring station, a total of 252 individuals, corresponding to 40 species, was
recorded. 56.57% of individuals: 142, were seen flying in the area of the polygon
corresponding to the Mesas and 43.42% (109) were found outside the Project Area.

The aura vulture, Cathartes aura, was the most abundant with 26.69% (67 individuals) of
the total registered, followed by Swainson's haws (Buteo swainsoni) with 19.12% (48
individuals) flying inside the park, the common buzzard (coragyps atratus) corresponded to
Birds abundance | 6.37% (16 individuals) and finally, the Psilorhinus morio and Euphonia affinis species with
4.87% (12 individuals) and 2.79% (seven individuals) registered.

Of the species recorded flying within the Project Area, the five most abundant species
were: Swainson's hawk (Buteo swainsoni) with 44.04% (48 individuals), the aura vulture
(Cathartes aura), with 28.44% (31 individuals),Coragyps atratus with 10.09% (11
individuals), and finally the Buteo brachyurus with 3.67% (four individuals).

Collision risk was calculated for species flying within the polygon of the Mesas, to the
above, data from individuals that flew between 26 and 75 meters high were considered.
Collision risk Individuals with high collision risk were those with p> 0.5.

The species with the highest probability of collision include the Common Buzzard
(Cathartes aura) with a probability of 0.64, Swainson's hawk (Buteo, swainsoni) with a

ENVIRONMENTAL IMPACT STATEMENT IV-57
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

probability of 0.58, and short-tailed hawk (Buteo brachyurus) with probability of 0.5. The
first two also correspond to the most abundant species.

Sixty-five percent of the species registered at the monitoring station corresponded to
resident species, and the remaining 35% are species considered migratory species:
wintering species 25% and transient species 10%.

Seasonality
Finally, from the 40 species registered at the monitoring station, 65% (26 species)
corresponded to terrestrial birds, 32.5% (13 species) to predatory birds and 2.5% (one
species) to waterfowl.
° Radar

By the method of radar, information about flight trajectories of the targets recorded in mesa La
Sandia was obtained. As a result, we found that 4.5% of the 493 registered targets flew at altitudes
from 0 to 100 m; there were higher records of targets flying at heights of over 125 meters.
Furthermore, from the 493 targets, 30 were small groups, four big groups and two vortex, the
remainder (n = 457) were individuals.

The following figure shows the trajectories of all targets within the detection radius of 3 km from
the monitoring with radar, located to the extreme west of Mesa La Sandia. The gray polygon is
representing the two Mesas and each line represents the trajectory of an individual.

ENVIRONMENTAL IMPACT STATEMENT IV-58
SPECIAL MODALITY

TRES MESAS WIND FARM

Figure IV.12 Flight paths within the detection radius of 3 kilometers detected by the monitoring
station with radar,

¢ Flight directions

The vortex are groups of birds (in this case with an unspecified number of members) flying in
circles drawing hot air updrafts, so they do not show a particular direction of flight. However, the
rest of the detected targets showed an average flight direction according to expected with the
spring season, when Nearctic - Neotropical migratory birds return to their breeding grounds in
North America (yu = 0.8 °, r= 0.4, n = 491.

ENVIRONMENTAL IMPACT STATEMENT IV-59
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.13 Average direction of all targets detected in mesa La Sandia, municipality of Llera,
Tamaulipas during monitoring with marine radar. Spring 2013.

© Flight Heights

During the seven days of monitoring, the flight height was recorded at 2,530 individuals and 34
small groups, perhaps less than ten individuals. From the individuals identified, 4.6% flew at risky
altitudes (<100 meters above ground level), while more than ~ 55% did so between 200 and 700 m

agl.

ENVIRONMENTAL IMPACT STATEMENT IV-60
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.14 Chart of flight height in categories of 100 meters above ground level (mAGL)

125

10

Categorias de altura de vuelo en msnm

The diversity and most abundant species include residents and terrestrial species not flying above
the canopy and migratory species that flew off the mesas or at heights higher than 125 meters.

Table IV.33 Flight height in categories of 100 m ALG of targets detected during monitoring with
marine radar in mesa La Sandia, Spring 2013

1-100 116 4.6
101-200 206 8.1
201 - 300 282 11.1
301 - 400 271 10.7
401-500 275 10.9
501 — 600 278 11.0
601 — 700 278 11.0
701 — 800 234 9.2
801-900 196 77
901 — 1000 150 5.9

1001 - 1100 101 4.0
1101 - 1200 62 2.5
ENVIRONMENTAL IMPACT STATEMENT IV-61

SPECIAL MODALITY
TRES MESAS WIND FARM

1201 - 1300 44 17
1301 - 1400 28 1.1
1401 - 1500 9 0.4

The full report of bird monitoring including results is presented in Appendix IV.3. It is possible that
the effect of the wind farm on the resident birds is probably related to habitat fragmentation
related to the opening of roads.

1V.2.3.4. Mammals

Tamaulipas is Mexico's northern state with the highest diversity of mammals and third nationally,
housing 148 species of the 525 reported in the country (Ceballos and Oliva, 2005). Since it is
located in a transition zone between the Nearctic and Neotropical regions, in the state about 32
tropical species reach their northern limit, while six boreal species reach their southern limit.
(Moreno-Valdez and Vasquez-Farias, 2005).

From a review of the collections a total of 1,116 records in 77 species was obtained, distributed in
the following orders: Didelphimorphia (S=4), Xenarthra (S=1), Insectivora (S=6), Carnivora (S=20),
Artiodactyla (S=5), Rodentia (S=38), and Lagomorpha (S=4). The 77 species registered represent
48.73% of total richness reported for the state of Tamaulipas. The families best represented in
terms of species richness were: Muridae (S=9), Felidae (S=7), Leporidae and Mephitidae (both with
S=4).

On the other side, there are five endemic species to Mexico (Cryptotis obscura (yellow earlobes
shrew), Notiosorex villai (shrew) Geomys tropicalis (gopher), Neotoma angustapalata (white-
throat rat), Peromyscus levipes (mouse).

Regarding zoogeography distribution, the species that are both neartic and neotropic resulted
dominant with 68.83% (S = 53), followed by neartic with 20.77% (S = 16), and finally neotropical
with 2.59% (S = 2).

Four trophic guilds for total of mammal species (S = 77) were recorded in the collections
consulted; herbivores are the most representative with 58.44% (S = 45), followed by omnivores
(14.28% S = 11 ), carnivores (18.18%, S = 15) and insectivores (9.09%, S = 7).

For the Project Area in the collections consulted, eight records of seven species which are listed in
the following table were obtained.

ENVIRONMENTAL IMPACT STATEMENT IV-62
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Table IV.34 Mammal species with potential distribution in the Project Area

1 R

Soricidae Cryptotis parva least shrew
Canidae Urocyon cinereoargenteus gray fox
Sciuridae Sciurus aureogaster Mexican gray
squirrel
Sciuridae Sciurus deppei Deppe's squirrel

Heteromyidae

Liomys irroratus

Mexican spiny
pocket mouse

Leporidae

Sylvilagus floridanus

Eastern cottontail

Soricidae

least shrew

Cryptotis parva
*Note: A: abundant, M medium, R: rare

A field check for verification of small mammal species was performed in the Project Area for which
two transects were made, each with twenty Sherman traps, placed every twenty feet; the location
is presented in the following table.

Table IV.35 Location coordinates of Sherman traps

Initial coordinates of transects Altitude
Transect
x Y (m ASL)
1 508808 2591571 463
2 510771 2592263 462

ENVIRONMENTAL IMPACT STATEMENT IV-63
SPECIAL MODALITY
TRES MESAS WIND FARM

View of the location of Sherman traps and captured body

Traps remained for two nights and as a result of this effort two organisms of the same species
were captured; a juvenile and an adult in two different days but in the same trap.

Sigmodon hyspidus juvenile (pygmy mouse) Sigmodon hyspidus juvenile (pygmy mouse)
X:510771 Y:2592257; 462 m asl X:510771 Y:2592257; 462 m asl

Additionally, tours were made in the Project Area in which organisms, trails and tracks of
mammals were recorded.

Table IV.36 Mammal species recorded during field trips

Species Common Name 7 Coordinates 5 Record type
Sigmodon hyspidus hispic cotton rat 510771 2592257 Trap
Sylvilagus sp Rabbit 506535 2591640 sighting
Sylvilagus floridianus Rabbit 509537 2591641 Skull
Odocoileus virginianus White-tail Deer 509185: 2591597 Pelvic girdle
506082 2599032 Footprint
Pecari tajacu Collared peccary 506329 2594006 Skull
509185 2591597 Skull
Coloured Puma Puma 509185 2591597 Waist
509190 259362 Excretas
Leopardus pardalis Oncilla 507347: 2593881 Oncilla
Lynx rufus Stump-tailed cat 509190 2593625 Stump-tailed cat
ENVIRONMENTAL IMPACT STATEMENT IV-64

SPECIAL MODALITY
TRES MESAS WIND FARM

Sylvilagus floridianus (rabbit)

Skull and pelvic waist of Coloured Puma
X: 509185 Y: 2591597 Altitude: 439 m asl

ENVIRONMENTAL IMPACT STATEMENT IV-65
SPECIAL MODALITY
TRES MESAS WIND FARM

~
252 masl

Footprint ofOdocoileus virginianus (white-tail
deer) X:506082, Y: 2599032

Odocoileus virginianus (White-tail deer)
Pelvic waist X: 0509185 Y:2591597

Leopardus pardalis (Oncilla)
X: 0507347, Y:2593881

ENVIRONMENTAL IMPACT STATEMENT IV-66
SPECIAL MODALITY
TRES MESAS WIND FARM

During the tours excreta which were identified were also recorded and are presented below

Lynx rufus (bobcat) Coloured Puma (puma)
X: 509190 Y: 2593625 X: 509190 Y: 2593625

In addition to placing Sherman traps and tours, interviews about fauna with local people from the
area were made. Based on this and the images taken through phototraps at the SA near or at the
Project Area, the verification of some species registered in the collections was concluded. Next,
the images provided by local people are presented.

«:
haere 7 = fs
Panthera onca (Jaguar) Herpailurus yaguarondi (snow leopard or lion)

ENVIRONMENTAL IMPACT STATEMENT IV-67
SPECIAL MODALITY
TRES MESAS WIND FARM

if RA oe!
Leopardus pardalis (Ocelot)

Coloured Puma (Puma)

Taxidea taxus (Tlalcoyote) : Didelphis virginiana (Tlacuache)

ENVIRONMENTAL IMPACT STATEMENT IV-68
SPECIAL MODALITY
TRES MESAS WIND FARM

“pie
Bassariscus astutus (Cacomixtle) Tayassu tajacu (Collared peccary)

Sylvilagus sp (Rabbit) Odocoileus virginianus (white-tail deer)

ENVIRONMENTAL IMPACT STATEMENT IV-69
SPECIAL MODALITY
TRES MESAS WIND FARM

1V.2.3.5. Bats

As for bats, the services of the Instituto de Ecologia A.C. leaded by Dr. Rafael Vollegas Patrarca,
Unit Coordinator of Highly Specialized Professional Services were hired. The full report is
presented in Appendix IV.3., but the most relevant information is presented below.

To describe the community of bats, a research of information was made in the literature about the
species with potential distribution in the premises of PE Tres Mesas, Tamaulipas. The list of bat
species was obtained from Villa (1966), Hall (1981), Medellin et al. (1997), and Ceballos y Oliva
(2005). The nomenclature used was the Simmons (2005). The conservation state of the species
was obtained from the Official Mexican Standard NOM-059-SEMARNAT-2010 (SEMARNAT, 2010),
CITES (2011) and IUCN (2012). Additionally, information on the natural history of the species
collected. Such information includes food guild, reproductive patterns, population sizes, colony
formation, habitats in which there is greater chance of finding them and flight heights.

Due to the complex situation of insecurity in the region and secondly, to the fact that monitor
activities for bats take place mostly at night, for this particular case it was decided to use only the
sampling method by detecting ultrasound (Griffin, 1958; Fenton, 1995). The ultrasonic detection
method is mainly used to detect species of insectivorous bats, which vocalizations occur in high
frequency (well above the audible range for humans> 20 kHz). Bats-caller detectors have been
effective to describe the species of bats flying above the canopy at heights of over 3 m and
therefore do not usually fall in mist nets.

The recordings are being carried out by the systems of ultrasonic detection of time expansion,
which allows the accurate sampling of short sequences by a high-speed digital / analog converter
(Fenton et al., 2001). Although this system does not allow continuous real-time recording, it does
allow recording the original signal more accurately, providing higher level of resolution in the
subsequent analysis (Parsons et al., 2000).

For recording of ultrasound, SM2BAT (Wildlife Acoustics) detectors are used, equipped with an
SMX-US broadband ultrasonic microphone. With a card with sampling rate of 384,000 it records
the recording in digital format on SD cards.

Recordings of the so called echolocation of bats were obtained passively, ie two SM2BAT detectors
were installed at two different heights (40 and 80 m) on a meteorological tower inside the
premises, in the Mesa La Sandia. The monitoring was performed continuously from sunset. The
main purpose of the passive method is to monitor bat activity in the two height categories.

The recordings obtained will be analyzed with BatSound Pro v.3.3 (Pettersson Elektronik AB)
program to identify the signals in terms of species using determination criteria existing in books.

With the recordings obtained, the way bats use the airspace of the Project Area could be
estimated, as well as the foraging activity of each species. For this, each pulse detected is classified
into two forms: search and capture. The proportion of capture sequences regarding the total

ENVIRONMENTAL IMPACT STATEMENT 1V-70
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

number of recorded sequences give an estimate of how often the species are using the premises
as a foraging area.

Currently, there is only information obtained through review of literature. The results of the
analysis of the calls of bats will be included later.

Based on the work of Villa (1966), Hall (1981), Medellin et al. (1997) and Ceballos y Oliva (2005), a
list of 45 species of bats with potential distribution within the property was obtained. The 45
species represent 32.85% of the total species recorded for Mexico (Medellin et al, 1997;. Ramirez-
Pulido et al, 2005;. Ceballos y Oliva, 2005). The species belong to five families and 33 genera. The
family with the largest number of species is the Vespertilionidae (17 species), followed by
Phyllostomidae with only one species less (16 species).

The majority of species (29) belong to the for guild of insectivorous. This clearly shows that the bat
community is dominated by members of this food guild.

Table IV.37. Chiroptera species with potential distribution in the SAR

Pteronotus davyi Insectivore
. Pteronotus parnellii Insectivore
Mormoopidae

Pteronotus personatus Insectivore
Mormoops megalophylla Insectivore
Macrotus waterhousii Insectivore
Micronycteris microtis Frugivorous

Diphylla ecaudata Blood-sucking

Desmodus rotundus Blood-sucking

Diaemus youngi Blood-sucking
Glossophaga soricina Frugivorous
Leptonycteris curasoae Nectarivore
Leptonycteris nivalis Nectarivore
Phyllostomidae Anoura geoffroyi Nectarivore
Choeronycteris mexicana Nectarivore
Carollia sowelli Frugivorous
Sturnira lilium Frugivorous
Sturnira ludovici Frugivorous
Enchisthenes hartii Frugivorous
Artibeus jamaicensis Frugivorous
Artibeus liturarus Frugivorous
Centurio senex Frugivorous
Tadarida brasiliensis Insectivore
Nyctinomops aurispinosus Insectivore
Molossidae Nyctinomops laticaudatus Insectivore
Nyctinomops macrotis Insectivore
Molossus aztecus Insectivore
Molossus molossus Insectivore

ENVIRONMENTAL IMPACT STATEMENT V-71

SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Molossus rufus Insectivore

Perimyotis subflavus Insectivore

Antrozous pallidus Insectivore

Rhogeessa tumida Insectivore

Lasiurus blossevillii Insectivore

Lasiurus cinereus Insectivore

Lasiurus ega Insectivore

Lasiurus intermedius Insectivore

aye Corynorhinus mexicanus Insectivore
Vespertilionidae — =

Nycticeius humeralis Insectivore

Eptesius furinalis Insectivore

Eptesicus fuscus Insectivore

Myotis auriculus Insectivore

Myotis elegans Insectivore

Myotis keaysi Insectivore

Myotis nigricans Insectivore

Myotis velifer Insectivore

Natalidae Natalus stramineus Insectivore

From the point of view of wind projects, insectivorous species are relevant because this guild
includes species that forage at heights ranging between 10 and 30 m, making them more likely to
interact with the blades of wind turbines. This group of bats can be divided into two groups. Aerial
insectivores, which are characterized by narrow wings and small body that allows them to develop
an acrobatic flight, and insectivorous with foliage that usually fly at lower altitudes (2-5 m) and are
characterized by wider wings and greater body mass (Neuweiler 2000). Species that could be
recorded within the project area belong to the group of aerial insectivores, except for the pale bat
(Antrozous pallidus) which forages in the undergrowth.

Some members of the Vespertilionidae family are the ones that have collisioned more frequently
in wind farms in North America, whereas members of the second family Molossidae have been
reported in collisions at the La Venta II WF, in the state of Oaxaca (CFE -INECOL 2008 and 2009). As
for collisions, three species Lasiurus cinereus, L. blossevillii and Tadarida brasiliensis that could be
recorded within the Project Area have been reported in collisions in other farms in the United
States (Erickson, et al, 2003; Johnson, 2003, Johnson et al. 2003; Fiedler 2004; Johnson, et al.
2004; Koford, 2004; Arnett, 2005; Brown and Hamilton, 2006; Piorkowski, 2006; Arnett, et al.
2008). The first two belong to the Vespertilionidae family and the last to Molossidae family.

ENVIRONMENTAL IMPACT STATEMENT IV-72
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

Undoubtedly, the grizzled bushy tailed bat (Lasiurus cinereus) is the species that has reported
more collisions. It has been estimated that about 50% of collisions registered in the United States
against wind turbines belong to this species (Arnett et al., 2008). This indicates that this species
should be taken as a focal species for monitoring interactions of bats with wind turbines to be
installed at the Project Area.

1V.2.3.6. Terrestrial fauna species in conservation status

A total of 101 species of fauna were detected in total, under conservation status as per the NOM-
059-SEMARNAT-2010, of which 8 are endangered species, 29 are threatened and 63 under special
protection. The group with the highest number of species is birds, followed by reptiles, terrestrial
mammals, amphibians and bats (chiroptera).

Table IV.38 Number of fauna species with potential distribution in the SA in conservation status
distribution according to NOM-059-SEMARNAT-2010

Amphibians 12 1 2 10
Reptiles 26 - 10 16
Birds 45 2 8 35
Terrestrial mammals 13 5
Chiroptera 5 -

It is noteworthy that the 101 species listed above are species with potential distribution in the
area. During the field visits and surveys, only some traces of them were observed, as mentioned
below:

¢ Amphibians

Found in some conservation status according to NOM-059-SEMARNAT-2010, one of which is
endangered, two threatened and nine are under special protection.

Notably, during the fieldwork no species of amphibians was recorded so in the following table only
species recorded in collections with potential distribution are presented.

ENVIRONMENTAL IMPACT STATEMENT IV-73
SPECIAL MODALITY
TRES MESAS WIND FARM

Table IV.39 Amphibian species with potential in the SA on conservation status

Bufonidae Anaxyrus debilis green frog, mountain toad Pr
Craugastoridae Craugastor decoratus Ornate thief frog Pr
Microhylidae Gastrophryne olivacea narrow mouthed Pr
olivaceous toad
Ranidae Lithobates berlandieri Rio Grande leopard frog Pr
Rhinophrynidae Rhinophrynus dorsalis Mexican burrowing toad Pr
Pseudoeurycea cephalica chunky salamander A
Pseudoeurycea scandens tlaconete tamaulipeco Pr
Chiropterotriton chondrostega gristle-headed splayfoot Pr
- salamander
Plethodontidae
. Bell's false brook
Pseudoeurycea bellii A
salamander
Chiropterotriton multidentatus toothy splayfoot Pr
salamander
Salamandridae Notophthalmus meridionalis black-spotted newt P
Eleutherodactylidae | Eleutherodactylus dennisi Dennis chirriadora frog Pr

Symbols: P = Endangered, A=Threatened Pr = Under special protection

© Reptiles

From all the species with potential distribution in the SAR distribution, 26 species were recorded
under special protection status according to NOM-059-SEMARNAT-2010, of which 10 are
endangered and 16 under special protection.

During the field visits, two turtle species were recorded: Terrapene carolina (common box turtle)
and Gopherus berlandieri (Texas turtoise), which are in conservation status according to NOM-
059-SEMARNAT-2010

Table IV. 40 species of reptiles in conservation status with potential distribution in SAR

Testudinidae Gopherus berlandieri Texas tortoise A
Gopherus . - .
P oe Kinosternon scorpioides | scorpion mud turtle Pr
berlandieri
——————
ENVIRONMENTAL IMPACT STATEMENT IV-74

SPECIAL MODALITY
TRES MESAS WIND FARM

Emydidae Terrapene carolina common box turtle Pr
Xenosauridae Xenosaurus platyceps flathead knob-scaled lizard Pr
Xenosaurus Lepidophyma tropical night lizards Pr
platyceps sylvaticum
Crotalus atrox western diamondback Pr
oe rattlesnake
Viperidae -
Crotalus lepidus green rock rattlesnake Pr
Crotalus molossus black-tailed rattlesnake Pr
Scincidae Plestiodon lynxe oak forest skink Pr
Phrynosomatidae Cophosaurus texanus greater earless lizard A
Sceloporus grammicus mesquite lizard Pr
Iguanidae Ctenosaura acanthura spinytail iguana Pr
Elapidae Micrurus fulvius eastern coral snake Pr
Thamnophis marcianus _| checkered garter snake A
Thamnophis proximus western ribbon snake A
Imantodes cenchoa blunthead tree snake Pr
Tantilla rubra Veracruz centipede snake Pr
Thamnophis mendax Tamaulipan montane garter A
snake
Colubridae Leptophis mexicanus Mexican parrot snake A
Lampropeltis milksnake A
triangulum
Thamnophis cyrtopsis black-neck garter snake A
Coluber constrictor southern black racer A
Rhadinaea montana brown snake from Nuevo Leon Pr
Hypsiglena torquata night snake Pr
Boidae Boa constrictor boa constrictor, boa A
Anguidae Abronia taeniata promeliad arboreal alligator Pr

Symbols P = Endangered, A= Threatened Pr = Under special protection

e = Birds

From the total of birds with potential distribution in the SAR, 45 species are found in conservation
status according to NOM-059-SEMARNAT-2010, two of which are endangered, eight are
threatened and 35 under special protection.

ENVIRONMENTAL IMPACT STATEMENT IV-75
SPECIAL MODALITY
TRES MESAS WIND FARM

From the 70 species recorded of birds so far only Swainson's Hawk (Buteo swainsoni) and white-
tailed Hawk (Buteo albicaudatus) are under some special protection category by the NOM-059-

SEMARNAT-2010.

Table IV.41 Bird species with potential distribution in the SA in conservation status

Ara militaris military macaw p
Amazona oratrix Yellow-headed parrot

Falco femoralis aplomado falco A
Aratinga holochlora green parakeet A
Rallus limicola Virginia rail A
Accipiter bicolor bicolored hawk A
Geranospiza caerulescens crane hawk A
Botaurus lentiginosus American bittern A
Nomonyx dominicus masked duck A
Crax rubra great curassow A
Crypturellus cinnamomeus Thicket Tinamou Pr
Cairina moschata Muscovy Duck Pr
Cyrtonyx montezumae Montezuma quail Pr
Tachybaptus dominicus Least Grebe Pr
Mycteria americana Wood Stork Pr
Ixobrychus exilis Least bittern Pr
Tigrisoma mexicanum bare-throated tiger heron Pr
Chondrohierax uncinatus Hook-billed kite Pr
Elanoides forficatus swallow-tailed kite Pr
Ictinia mississippiensis Mississippi Kite Pr
Ictinia plumbea Plumbeous Kite Pr
Accipiter striatus sharp-shinned hawk Pr
Accipiter cooperii Cooper's hawk Pr
Buteogallus anthracinus Common Black Hawk Pr
Buteogallus urubitinga Great Black Hawk Pr
Parabuteo unicinctus Harri's Hawk Pr
Buteo lineatus Red-shouldered hawk Pr
Buteo platypterus Broad-winged hawk Pr
Buteo swainsoni Swainson's Hawk Pr
Buteo albicaudatus white-tail hawk Pr
Buteo albonotatus Zone-tailed hawk Pr
Buteo jamaicensis Red-tailed hawk Pr
Heliornis fulica Sungrebe Pr
Megascops asio Eastern screech owl Pr

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV-76
TRES MESAS WIND FARM

Glaucidium sanchezi Tamaulipas pygmy owl Pr
Athene cunicularia (hypugaea) ** Burrowing owl Pr
Asio flammeus Short-eared Owl Pr
Campephilus guatemalensis Pale-billed woodpecker Pr
Micrastur semitorquatus Collared Forest falcon Pr
Falco peregrinus peregrine falcon Pr
Aratinga nana Olive-throated parakeet Pr
Myadestes occidentalis Brown-backed solitaire Pr
Catharus mexicanus Black-headed nightingale- Pr
thrush
Limnothlypis swainsonii Swainson's warbler Pr
Geothlypis flavovelata Altamira yellowthroat Pr

Symbols: P = Endangered, A=Threatened Pr = Under special protection

¢ Mammals

From all mammals with potential distribution in SA, thirteen species are recorded in conservation
status according to NOM-059-SEMARNAT-2010, of which five are endangered, six threatened and
one under special protection. It is noteworthy that in the field work, trails, tracks or reports from
the inhabitants of the area of tlacoyote and the four felines listed in the table below were found

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV-77

TRES MESAS WIND FARM

Table IV.42 Terrestrial mammal species with potential distribution in conservation status

Cryptotis obscura grizzled Mexican small- RC Pr

oe eared shrew
Soricidae Notiosorex crawfordi Crawford's gray shrew RC A
Notiosorex villai shrew RC A
Herpailurus yagouaroundi jaguarundi RC, RS A
Felidae Leopardus pardalis ocelot RC, RS P
Leopardus wiedii Oncilla RC, RS P
Panthera onca jaguar RC, RS P
Mustelidae | 7axidea taxus American badger RC, RS A
Antilocapridae | Antilocapra americana pronghorn RC P
Sciuridae Glaucomys volans Southern flying squirrel RC A
Castoridae | Castor canadensis beaver RC P
Geomyidae | Geomys tropicalis Tropical pocket gopher RC A

Symbols: P = Endangered, A=Threatened Pr = Under special protection
Note: RC: records in collections, RS: records on site due to trail, footprints or report by inhabitants.

° Chiroptera

Of the bat species with potential distribution in the Project Area, two are in special protection,
three are in the threatened category according to NOM-059-SEMARNAT-2010, the species are

listed in the following table.

Tabla IV.43 Bat species with potential distribution on conservation status according to NOM-

059-SEMARNAT-2010

Diaemus youngi

White-winged vampire bat

Enchisthenes hartii

Velvety fruit-eating bat

Special protection

Leptonycteris curasoae

Southern long-nosed bat

Leptonycteris nivalis

Great long-nosed bat

Choeronycteris mexicana

Mexican long-tongued bat

Threatened

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

V-78
TRES MESAS WIND FARM
EE

Leptonycteris curasoae is in the VU (vulnerable) category, Leptonycteris nivalisin the EN
(endangered) category, and Choeronycteris mexicana in NT (almost threatened) category in the
IUCN red List (2012). Other species are not found within any category of risk in the NOM-059-
SEMARNAT-2010, CITES (2011) and IUCN (2011).

The species mentioned fly at altitudes lower than five meters, so it is likely that the risk of collision
with wind turbines to be installed is low.

1V.2.3.7. Monarch butterfly

° Background

Monarch butterflies (Danaus plexippus) are the only butterflies capable of traveling such long
distances back and forth when migrating. The flying capacity of the monarch butterfly is amazing.
Butterflies have been observed in different places of North America flying between 600 and 1200
meters, rising into thermal currents and even entering clouds (GIBO, 1981).

Autumn migration begins end August and beginning of September in the north of the USA and
south of Canada. Monarch butterflies are not adapted to low temperatures and lack of humidity.
Instead of mating and laying eggs the use their entire energy to migrate to a climate that may help
them survive until the following spring to begin their reproduction cycle again.

They travel for up to 2,000 km to the volcanic mountain range in the center of Mexico. Monarch
butterflies drink nectar and use hot air currents to soar instead of flying, which requires high
energetic consumption as they move. They do between 80 and 160 km per day. During the
journey they join other individuals to reach the south of the US by the end of September-October.

They stay in Mexico from the beginning of November to March. Monarch butterflies are found on
hillsides oriented to the south of the mountains and group over the branches of oyamel trees.
Temperature and humidity allows them to turn lethargic (very similar to hibernation, but not as
deep as a dream"). Thus, they may preserve their energy until the warmer weather of Spring is
back.

Spring migration occurs from the beginning of March. With warm temperatures monarch
butterflies become more active and some of them interrupt the diapause to start mating and lay
eggs. Soon the colonies disappear as butterflies start their trip back to their reproductive habitats.
Offsprings become the new summer generation and conclude their trips spreading throughout the
eastern region of North America as they have availability of Asclepias sp. Monarch butterflies
reach the septentrional part of their habitat in beginning or mid June.

The following figures show the general trace of migratory routes both in autumn and spring, and it
can be observed that both routes go through the State of Tamaulipas. However, there are no
sufficient data to determine exactly the location of the same.

ENVIRONMENTAL IMPACT STATEMENT V-79
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.15 Migratory routes in autumn and spring

Autumn migratory routes Spring migratory routes

Source: Oberhauser, S.K. North American monitoring program for monarch butterfly in
http://www2.ine.gob.mx/publicaciones/libros/507/cap2.html

e Potential distribution model of monarch butterflies

Considering that the Project is located in the state of Tamaulipas, two potential distribution
models were applied to determine if the Project Area is located in the migratory route of monarch
butterflies, for there are currently no sufficient data available to determine so. The methodology
applied is presented in Appendix IV. 4.

The D. plexippus collecting records used for generating geographic distribution models were
obtained from Global Biodiversity Information Facility (GBIF, http://www.gbif.org/) and the
National System on Biodiversity Information (SNIB,
http://www.conabio.gob.mx/remib/doctos/snib.html). Information obtained was filtered and
organized in a database according to migration periods reported in books.

ENVIRONMENTAL IMPACT STATEMENT IV-80
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

The number of collecting records obtained for D. plexippus was 1094 unpublished data, from a
database of 3,095 observations, provided by the National Commission for Knowledge and Use of
Biodiversity (CONABIO) and available online by the Global Biodiversity Information Facility (GBIF).
The largest amount of records was observed in the central region of Mexico, northeast US and
southeast Canada. The following figure shows the distribution of records obtained.

Figure IV.16. Monarch butterfly records

In order to determine the geographic distribution pattern of D. plexippus it was decided to use
continuous variables of climatic character. Another option was with the distribution of Asclepia sp
plants which host monarch butterflies. However, this was too complex because the exact number
asclepia species in Mexico is unknown. The US reports 53 species of asclepias for North America
that host the larva of D. plexippus.

The exploratory analysis of the collecting records of monarch butterflies with respect to nineteen
bio-climatic variables indicate that he environments where they are found show an average

ENVIRONMENTAL IMPACT STATEMENT IV-81
SPECIAL MODALITY
TRES MESAS WIND FARM
EE

annual temperature of 8.11°C and total average annual rain of 920 mm, which represents
temperate and rainy climates. The spectrum of the value of bio-climatic variables shows rainy-
temperate and tropical-rainy environments.

Two models were applied to determine the potential distribution of monarch butterflies,
described in the following table.

Table IV.44 Description of models applied to determine the potential distribution of monarch
butterflies.

MaxEnt predicts very accurately species distribution between sampling
MaxEnt points but has very low predicting capacity for zones with few collecting
records.

Identifies minimum and maximum variables of each environmental
variable, to define a "multidimensional environmental hub" which allows
Bioclim estimating the climatic affinity of species. The use of BIOCLIM helped
obtain an explanatory model in terms of minimum and maximum limits of
variables related to rain and temperature.

For the generation of distribution models for monarch butterflies we used the DIVA-GIS program
(http://www.diva-gis.org/), a geographic information system used for the analysis of databases
from gene, herbal and zoology collection banks designed to determine genetic, ecologic and
geographic patterns for the distribution of wild and domesticated species.

In both models the SA was located in unsuitable (gray areas) areas of low climatic affinity. The
areas of greater climatic affinity are located to the east and west of the SA on the Sierra de
Tamaulipas and the Sierra Madre Oriental, with high, very high and excellent climatic affinity
categories. This agrees with sites of very low variation of temperature and moderate rain.

The model obtained through MaxEnt showed a distribution pattern indicating that the areas of
higher adaptation are located in the center of Mexico, southeast and northeast of the United
States and southeast of Canada. The environmental adaptation level according to the MaxEnt
model for the Environmental System was less than 5%.

As previously mentioned, MaxEnt predicts very accurately between sampling points but has very
low predicting capacity for zones with few collecting records. This fact was confirmed in the model
obtained, which predicts that the areas with high adaptation values are the center of Mexico and
southeast Canada. And this agrees with the areas presenting a higher number of collecting
records. MaxEnt did not distinguish intermediate areas of high adaptation between the records
from north US and center of Mexico.

ENVIRONMENTAL IMPACT STATEMENT IV-82
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.17 Model obtained with MaxEnt (AUC 0.909), Potential Distribution in North America

Sistema Ambiental Regional

Z

Tamaulipas

Valores de adecuaci6n D. plexi

SEESEEREEe

kilometers

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

Figure IV.18 Model obtained with MaxEnt (AUC 0.909), details of distribution for northeast
Mexico.

kilameters

‘Sistema Ambiental Regional

Tamaulipas

Valores de adecuacién
Mo-o07
Bi oor-015
Bows-07
[i oz-030
20-027
Bosom
Bos-os2
Boz-059
BB ozs-088
Docc 0.74
BE o74-031
Dosis
i oss-1

The Bioclim model results indicated that for 1094 non-duplicated records, the distribution pattern
shows a wide area of climatic affinity (class: medium, high, very high and excellent) at the central
east and northeast of the United States, as well as the center and east of Mexico, over the Faja
Volcanica Mexicana and the Sierra Madre Oriental respectively, as observed in the following
figure. As for the Environmental System (SAR) it was determined that it is located in an area of low
climatic affinity for the records related to autumn and spring migration.

ENVIRONMENTAL IMPACT STATEMENT IV-84
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.19 Climatic affinity model obtained with Bioclim

Sistema Ambiental Regional

Tamaulipas

BIOCLIM 5 grupos

Dl Not suitable

IEE Low (0-25 percentie)

[i Medium (2.5.5 percentile)
igh (5-10 peroentie)

[BB Very High (10-20 percentile)

I Excellent (20-25 percentile)

CO nogata

kilometers

ENVIRONMENTAL IMPACT STATEMENT IV-85
SPECIAL MODALITY
TRES MESAS WIND FARM

Figure IV.20 Potential distribution of Danaus plexippus during autumn and spring migration obtained through Bioclim

(~< Distribucién potencial de Danaus plexippus
para Tamaulipas
durante la migracién de otofio

oy0N

Distribuci6én potencial de Danaus plexippus
para Tamaulipas
durante la migracion de primavera

simpotocia
Divison poliea
Division pitica
Camouinos
san
(—[Aso0 60 aoetaeen avocta
Presence
[te
Hi (025 pcan
23-3)
(3-0)
thy oo 10-20)

SIMBOLOGIA

Divison palites
isin pttica
iienauioas

Zsa

Avoa 6 atoetacindrocta
Presencia

1 Wont

Bi 5 (025 pon
Bees)

1 ars)

BE iy atoc0.20)

Bi awe.)

non

ew row cry row Ty cer stow

ENVIRONMENTAL IMPACT STATEMENT IV-86
SPECIAL MODALITY
TRES MESAS WIND FARM

According to the results obtained from the models applied, MaxEnt and BIOCLIM, it is considered
that within the Project Area it would be expected that the incidence of monarch butterflies during
both migrations (spring and autumn) be minimum due to low levels of climatic affinity. Although
precipitations agree with the general pattern of the species, this is not the case for the dominant
condition of warm temperatures. However, it should be mentioned that the areas adjacent to the
SA presenting a certain degree of affinity and adaptation were the Sierra Madre Oriental and
Sierra de Tamaulipas representing a series of climatic conditions favorable for potential
distribution during migrations of D. Plexippus.

The latter seems to be confirmed at least with the actions the SEDUMA undertook for the
conservation of this species, the technical staff of the Deputy Department of Environment carried
out 45 trips (from October 28 through November 8, 2012), in order to geographically locate the
colonies of this species circulating through the State of Tamaulipas, as well as their migration
dynamics in terms of population and their relation to environmental events. As a result of this
campaign, 18 communities from 5 municipalities (Jaumave, Ocampo, Tula, Bustamante and
Miquihuana) were detected in the southeast region towards the slope of the Sierra Madre
Oriental and comprising part of the Altiplano Tamaulipeco, where food supply, water supply and
overnight areas for their journey are located. (http://seduma.tamaulipas.gob.mx/wp-
content/uploads/2012/12/boletin.pdf).

The concept of landscape has several ways to be conceived and also to be analyzed. In general, it
may be stated that the landscape study may have two approaches: total landscape and visual
landscape.

For the first one, with respect to total landscape, the interest is focused on the study of the
landscape as an indicator or source of synthetic information on the land, where the landscape is a
group of natural and cultural phenomena related to a territory. Said group has an organized
structure which may not be reducible to the addition of its parts, but constitutes a system of
relationships linking the different processes.

ENVIRONMENTAL IMPACT STATEMENT IV-87
SPECIAL MODALITY
TRES MESAS WIND FARM

The second approach refers to the visual landscape and is focused on what the observer may
perceive on said territory, the landscape as a spacial and visual expression of the environment. It
contemplates and analyzes what men see; the visible aspects of reality.1

In order to asses the landscape quality, there is a difficulty of being a basically subjective
component, but three basic criteria arise: visibility, landscape quality and visual fragility, defined as
follows:

e Visibility: the space of the territory which may be appreciated from a certain spot or area.

e Landscape quality: includes three perception elements: intrinsic characteristics of the site,
visual quality of the immediate environment and quality of the scenic background.

e Landscape fragility: the capacity of the landscape to absorb changes produced in it.
Fragility is conceptually linked to the aforementioned attributes. The factors integrating it
may be classified into biophysical (soil, structure and diversity of vegetation, chromatic
contrast) and morphological (size and shape of visual basin, relative height, particular
spots and areas).

Moreover, two other criteria are considered:

e Frequency of human presence: a landscape practically without observers is not the same
as one frequently visited, for the population disturbed is higher in the second case.

e Landscape singularities: or elements outstanding in a natural or artificial character.

The assessment of each criterion listed for the SA is shown in the following Table.

1 Martinez Vega, J., Martin Isabel M. P. y Romero Calcerrada, R. (2003): “Valoracién del paisaje en la zona de especial
proteccién de aves carrizales y sotos de Aranjuez (Comunidad de Madrid)”, GeoFocus (Articulos), n® 3, p. 1-21. ISSN:
1578-5157

ENVIRONMENTAL IMPACT STATEMENT IV-88
SPECIAL MODALITY
TRES MESAS WIND FARM

Table IV.45 Landscape assessment criteria

Criteria Score Support

The SA is located at three plateaus at an average height
of 400 meters ASL. So these plateaus may be observed
from the highest parts which are in turn surrounded by
the Sierra Madre Oriental and the Sierra de Tamaulipas.

Visibility High

The SA has natural vegetation on most of its surface and
hence it has a high landscape quality. There are only
some paths which do not disturb their quality, in addition
to cleared areas for agricultural and farming activities.

Landscape quality High

The landscape of the SA has low capacity to absorb
changes by the introduction of artificial elements, mainly
in the Project Area for the plateaus stand above the plain
surrounding them for more than 200 m.

Fragility High

In the SA there are no relevant communities or
Low agricultural areas so, in general terms, the presence of
people is not frequent.

Frequency of
human presence

The plateaus located between the Sierra Madre Oriental

Landscape . and the Sierra de Tamaulipas and standing above the
. ies High .
singularities plain surrounding them for more than 200 m are the
main singularity of the landscape.
ENVIRONMENTAL IMPACT STATEMENT IV-89

SPECIAL MODALITY
TRES MESAS WIND FARM

IV.2.5. Socio-economic aspects

The SA is located in the middle part of the state of Tamaulipas in the municipalities of Casas and
Llera. Both municipalities partially encompass the Sierra Madre Oriental and the Sierra de
Tamaulipas.

The municipality of Llera is located in the middle portion of the state territory, at the foothills of
the Sierra Madre Oriental and the Sierra de Tamaulipas, with a territorial extension of 2,307.40
km? representing 2.86% of the total surface of the State. It is divided into 220 communities and
the most important are: Villa de Llera (Head municipality), Ignacio Zaragoza, El Encino, Emiliano
Zapata, Compuertas and La Alberca.

The municipality of Casas has a territorial extension of 2,874.33 Km? and is integrated by 164
communities, of which the most important are: Villa de Casas, Ej. Estacion San Francisco, La Lajilla,
El Amparo, Nuevo centro de Poblacién 5 de Febrero and 19 de Abril while the municipality of Llera
covers 2,307.40 Km? with a total of 220 communities, where the most important are: Villa de
Llera, Ignacio Zaragoza, El Encino, Emiliano Zapata, Compuertas and La Alberca.

Table IV.46 Main characteristics of the municipality

Casas 2,874.33 $.11 4,423 164 Rural

Llera 2,307.40 2.86 17,333 242 Rural

Source: INEGI. 2010. Population and Housing Census.

1V.2.5.1. Demography

According to the population and housing census from 2010 the municipality registered a
population of 4,423 inhabitants while the population of the municipality of Llera amounted to
17,333 inhabitants. When performing the historical growth analysis of the population it can be
observed that both municipalities present a positive general trend. Only for the period of 2000-
2005 a decrease was registered as it may be observed in the following table.

Table IV.47 Population in the municipaliti

s integrating the SAR

Casas 4,830 4,959 4,537 4,123 4,423
Llera 19,083 19,274 17,620 17,317 17,333
Source: INEGI. 2010. Population and Housing Census.

ees
ENVIRONMENTAL IMPACT STATEMENT Iv-90

SPECIAL MODALITY
TRES MESAS WIND FARM

The total population of the municipality of Llera is of 17,333 inhabitants distributed in 242
communities. The urban population represents 24% while the rural population amounts to 76%.

Table IV.48 Population in the municipalities integrating the SAR

Casas 4,423
Llera 17,333 24 76 242
Source: INEGI. 2010. Population and Housing Census.

There are eight communities located within the Project Area which totally belong to the
municipality of Llera and together have a total population of 106 inhabitants according to the 2010
Population and Housing Census.

Table IV.49 Population of communities located in the Project Area

El Indio 1 Los Laureles 3
Rancho Nuevo del Norte ;

(Guadalupe Cedillo Guerrero) 8 Los Manantiales 1
Rancho Nuevo del Norte 83 San Rafael

Las Cruces 2 Trdpico de Cancer

Source: INEGI. 2010. Population and Housing Census.

1V.2.5.2. Population structure
With respect to sex structure, it is known that both municipalities present a higher percentage of
men than of women.

Table IV.50 Structure based on sex of municipalities integrating the SAR

Casas 4,423 2,326 52.6 2,097 47.4
Llera 17,333 8,783 50.7 8,550 49.3
Source: INEGI. 2010. Population and Housing Census.

ENVIRONMENTAL IMPACT STATEMENT Iv-91
SPECIAL MODALITY
TRES MESAS WIND FARM

In the municipality of Casas, approximately 37% of the population is less than 18 years of age, 49%
is between 18 and 59, approximately 13% is 60 and above. For the municipality of Llera records
show that 32.5% is less than 18 years of age, 49.4% is between 18 and 59 and 18% is 60 and
above.

Table IV.51 Structure based on sex of municipalities integrating the SAR

Oto2 287 49.83 50.17 791 50.57 49.43
3toS 332 52.11 47.89 960 50.0 50.0
6to14 766 $1.44 48.56 2,877 50.19 49.81

15 to 17 253 50.99 49.01 991 49.45 50.55

18 to 24 501 52.50 47.50 1,802 $1.22 48.78

25 to 59 1,670 52.81 47.19 6742 49.85 50.15

60 and above 601 56.24 43.76 3,131 53.24 46.76

ENVIRONMENTAL IMPACT STATEMENT Iv-92

SPECIAL MODALITY
TRES MESAS WIND FARM

3
zg
:
EI
Zacatecas
tae it op
g. sf er (ad
2 | san tue Pa
ES f i
: ‘Simbologia
= 2 5 ] Sistema Ambiental cudades
Area del Proyecto — Vlas de comunicacién
Limite Estatat = Via de ferrocart

3 = > Limite Municipal
Fs Atitud msm
& Ei (2176-2491 1231 - 1548. 286 - 601

HMM te1-2176 Mm ote-1231 |) 0-286

MM 545-1951 cot -o16
2
A # Tamato de localtades por nimero de personas, 2010

ne 1-51 184-512 ts a8
, §2-183  @ sts-265
2
& Z Te 5
2 i Proyecto Eélico Tres Mesas
Nombre del plano: Localidades
=
& Fuente: Elaboracion propia en base @ datos de INEGI
J Proyeccién: Cénica de Lambert DATUM Wose4
scala gratee
8 14900 7000 ° 14900
3 — SS
q =
2250000 2socoua 310000 zs20ota 2330000 2340000 350000 7350000 270000

Figure IV.21 Distribution of communities within the Environmental System

ENVIRONMENTAL IMPACT STATEMENT IV-93
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

1V.2.5.3. Education

The illiteracy level in both municipalities considered is a little more than 9% of the population of
15 years of age and above. The average level of education is 5.93 for Casas and 6.76 for Llera.

Table IV.52 Illiterate population in the municipalities integrating the SAR

Casas 3,025 286 9.45 701 23.17 5.93

Llera 12,666 1,222 9.65 1,796 22.82 6.76
Source: INEGI. 2010. Population and Housing Census.

The educational infrastructure of Llera is constituted by 48 kindergarten schools, 52 primary
schools, 14 secondary schools and 3 high schools.

1V.2.5.4. Health and social security

81% and 87% of the population of Casas and Llera, respectively, have rights to health services.
Most of them are entitled to services in Pemex, National Defense, Marine and IMSS.

Table IV.53 Population entitled to health services in the municipalities

integrating the SAR
Casas 4,423 836 200 103 6 4 2,767
Llera 17,333 2,126 3166 | 1138 39 20 10,917

Source: INEGI. 2010. Population and Housing Census.

ENVIRONMENTAL IMPACT STATEMENT Iv-94
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

1V.2.5.5. Housing

The municipality of Casas registered for the 2010 Census, 1,170 inhabited houses, presenting
deficiencies in terms of utility coverage, mainly with regards to drainage covering only 15% of the
houses and 63% have piped water service from the public network.

As for the municipality of Llera, 5,064 houses were registered and although they have better
coverage in terms of utilities, drainage is deficient for it only covers a little more than 48% of
houses with this service.

Table IV.54 Houses with services in the municipalities integrating the SAR

Casas 1,170 87.82 63.04 15.35

Llera 5,064 93.53 89.12 48.30
Source: INEGI. 2010. Population and Housing Census.

1V.2.5.6. Communications infrastructure

Casas has a 79 km-long Victoria-Soto La Marina Road as main road axis, working as the main line to
the different communities composing the municipality; however, there is no rural road network in
good conditions, which makes transportation of inhabitants and products inappropriate. (SEGOB,
et al, s/f)

In Llera, the main roads are national roads No. 80 and 85 going from Ciudad Victoria to Tampico
and from Victoria to Mante, respectively. Road No. 81, starting from the Head Municipality of
Llera, enables communication with communities to the Southeast of the State. Likewise, it has
railroad infrastructure crossing the middle portion of the municipality and a rail station called
Zaragoza Station. (SEGOB, et al, s/f)

ENVIRONMENTAL IMPACT STATEMENT IV-95
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure IV.22. View of the railway crossing the middle portion of the municipality of Llera

1V.2.5.7. Economic activities

In Llera and Casas the main activity is agriculture and the main crop is grain sorghum, followed by
white grain corn. As for fruit crops there is mango, orange, lime, plum, papaya, sugar cane and
vegetables such as nopal verdulero, onion, tomato, watermelon, melon and serrano chili pepper.
Currently, there are alternative crops such as agave tequilero and aloe. (Municipal Council for
Sustainable Rural Development of Llera Tamaulipas. s/f).

Table IV.55 Production of main crops, 2011

Municipality of Casas
Grain sorghum 37,211.00 30,961.00 116,494.20
Green grass and meadow 1,770.00 1,770.00 11,580.00
Safflower 340.00 340.00 850.00
White grain corn 120.00 120.00 504.00
Italian lime 105.00 105.00 5,250.00
Municipality of Llera
Grain sorghum 8,750.00 6,100.00 38,545.00
Valencia orange 2,919.67 2,919.67 100,529.32
White grain corn 3,550.00 2,830.00 14,553.0
Green grass and meadow 1,238.92 1,238.92 4,088.44
Mexican lime 692.30 675.00 14,701.50

Source: Agricultural, Farming and Fishing Information Service (SIAP).

e Livestock farming

ENVIRONMENTAL IMPACT STATEMENT IV-96
SPECIAL MODALITY

TRES MESAS WIND FARM

In both municipalities the livestock farming activity is developed, mainly bovine and porcine.
Honey production is also relevant.

Table IV.56 Production in tons of live cattle, 2011

Bovine 4,012 3,062 58,235 41,961
Porcine 115 1,040 1,840 16,540
Ovine 39 170 732 3,159
Goats 61 119 1,214 2,383
Birds 35 4 471 61
Ege 1 3 13 38
Honey 13.341 111.036 555 4,591
Milk 74 60 452 359

Source: Agricultural, Farming and Fishing Information Service (SIAP).

The following table presents a synthesis of the main economic activities developed in the two
municipalities.

Table IV.57 Main economic activities developed in the municipalities integrating the SAR

Agriculture: harvesting basically corn, beans, sorghum, citrus fruits, mango,
avocado and sugar cane. Also honey from hives is produced.

Livestock farming: the main production is bovine cattle (mainly creole, brahman
and holstein), followed by goat, equine, ovine and porcine cattle.

Mining: the following minerals are exploited: gold, silver, zinc, lead, copper,
antimony and mercury, at a low scale.

Tourism: among the main attractions we find the El Médulo dam where bass
can be fished. The old Hacienda del Forlén, its temple and plaza also offer
Llera tourist attractions. Among the architectural monuments we may find Nuestra
Sefiora del Rosario, which construction began late XVIII Century; Ex-Hacienda La
Clementina, built on the late XIX Century. At the La Angostura ejido property
one can observe some bases used by Janambre Indians for the construction of
their houses within the region.

Industry: the industrializing plant of vegetable products, processing thousands
of tons of citrus fruits is the main feature. Likewise, the juice of cane is
extracted to prepare powdered brown sugar (piloncillo) sweet.

Trade: the trade of products is mainly domestic and stores of the public, private
and cooperative sector.

ENVIRONMENTAL IMPACT STATEMENT Iv-97
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Services: there are restaurants, hotels, gas stations, tire repair shops, repair
shops and clinics.

Agriculture: the most important activity in the municipality. Its main crops are:
sorghum and grass and Italian lime, in addition to agave, safflower, beans, grain
corn, orange and grapefruit.

Livestock farming: it is developed on pasture and the most important species is
bovine, followed by porcine and ovine.

Industry: the industrial equipment of the municipality is concentrated in small
transformation industries.

Casas Tourism: on the banks of the Vicente Guerrero dam we can find the tourist
fields Croix, Escamilla, El Cristalino and El Dorado. Sport hunting takes place in
August and October with west Peruvian dove; in December and January with
white-tailed deer and in smaller proportion the turkey in April and anatidae
(goose and duck) in November and February.

Trade: the commercial hub is located mainly in the Head Municipality where
products managed are basic products sold in convenience stores, corner shops
and candy shops.

Source: www.oeidrus-tamaulipas.gob.mx

1V.2.5.8. Marginalization Rate

Social marginalization is defined as the situation of a human population that has been left out of
services to which the society in general is entitled. Said services are basic services such as
availability of water at home, access to drainage and availability of electric energy. For the
appropriate development of every person educational services must provide the necessary
educational level which, if not provided with enough coverage, foster illiteracy, one of the main
indicators of social marginalization. It is also important to consider economic income and other
aspects arising from the dispersion of human settlements, which hinders the establishment of basic
infrastructure works for communities. (CONAPO, 1995).

The marginalization rate is a measure-summary that enables to differentiate municipalities and
communities according to the global impact of needs suffered by the village and measures its
spatial intensity as percentage of population not enjoying the benefits of goods and services
essential for developing their basic skills. The integration of the rate per municipality takes into
account four structural dimensions of marginalization: lack of access to education, insufficient
perception of monetary income and residing in small communities. It also identifies nine forms of
exclusion.

According to the 2010 Marginalization Rate, both the municipality of Casas and de Llera suffer
medium marginalization.

ENVIRONMENTAL IMPACT STATEMENT IV-98
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Table IV.58 2010 Marginalization rate

Casas Medium

Llera Medium
Source: CONAPO. 2010. Marginalization Rate.

When doing a more detailed analysis on indicators it can be observed that the main deficiencies
appear on the educational level where more than 35% of the population did not complete primary
education. With regards to the house services, the deficiency in coverage of water is emphasized
mainly in Casas, where 37% of houses do not have piped water; this is especially serious given the
climatological conditions of the area.

Table IV.59 2010 Marginalization indicators

Casas 9.50 38.36 3.47 8.68 37.33

Llera 9.70 36.53 2.06 5.31 10.19
Source: CONAPO. 2010. Marginalization Rate.

The overcrowding level in houses is also high, for 47% of houses in the municipality of Casas and
39% in Llera show some level of overcrowding. As for the income level, more than 65% of
employed population regarding income level in both municipalities more than 60% of employed
population receives only up to two minimum wages.

ENVIRONMENTAL IMPACT STATEMENT Iv-99
SPECIAL MODALITY
TRES MESAS WIND FARM

Table IV.60 2010 Marginalization indicators (continues)

Casas 47.64 7.19 100.00 68.22

Llera 39.08 8.22 100.00 63.93
Source: CONAPO. 2010. Marginalization Rate.

IV.2.6. ENVIRONMENTAL DIAGNOSIS

1V.2.6.1. Physical environment

The SA is located in the middle part of the state of Tamaulipas partially encompassing the Sierra
Madre Oriental and the Sierra de Tamaulipas, to the west and east, respectively, and in the central
part it is composed by an area of plateaus of which La Mesa La Sandia, La Paz and Las Chinas stand
out for their approximate height of more than 400 m ASL.

According to the K6ppen climatic classification system modified by Garcia, two types of climates in
the Environmental System, warm sub-humid and warm humid with variations which are described
in the following table are logged. The Project Area shows a semi-warm sub-humid climate.

The wind rose shows that the wind pattern is bi-directional with an angle of 180 degrees apart, the
prevailing wind is from the south approximately 67% of the time. Although the prevailing wind is
from the south most of the time, the energy contained in the northern winds is greater, therefore,
the energy generated in the two predominant wind directions is similar.

The only meteorological event that directly crossed the Environmental System was the Tropical
Storm registered on September 7, 1921 with top wind speed of 96.54 km/s.

The Environmental System is located in the Coastal Plain Physiographic Province of the Gulf; it
covers most of the state and is characterized by the presence of two sedimentary basins where
Paleogene-Neogene rocks composed mainly of shales and sandstones were deposited. The portion
corresponding to the Sierra Madre Oriental concentrates the higher density of faults and fractures
with preferential orientations NE-SW and NW-SE, some of them noticeably N-S.

The relief features of SA are determined by the foothills of Sierra Madre Oriental to the west
where above 1500 m elevations are reached and Sierra de Tamaulipas to the east with maximum
elevations of 800 m.

ENVIRONMENTAL IMPACT STATEMENT IV-100
SPECIAL MODALITY
TRES MESAS WIND FARM

According to the soil classification system of INEGI in the Environmental System eight types of soils
were identified: Cambisol, Chernozem, Feozem, Fluvisol, Litosol, Regosol, Rendzina and Vertisol.
Calcaric regosol and Pelic vertisol are predominant in the Project area.

The SA is located in two hydrological regions RH25 Soto La Marina-San Fernando and RH 26
Panuco, two water basins called Rio Soto La Marina and Tamesis River. The presence of the
Guayalejo River stands out in the SA, which is continual while the rest of the rivers and streams are
intermittent.

The three aquifers encompassing the SA do not present over-exploitation and/or pollution issues
according to data published by CONAGUA.

1V.2.6.2. Biotic environment

e Vegetation

In the SA, eleven land uses and vegetation were identified according to the charter of land uses
and vegetation of INEGI series IV, which shows that the submontane scrub predominates,
followed by rainfed agriculture; the same situation is repeated for the Project Area.

In the Project Area three types of vegetation were found. The submontane scrub which is
predominant, and deciduous lowland forest and low thorny deciduous forest.

ENVIRONMENTAL IMPACT STATEMENT IV-101
SPECIAL MODALITY
TRES MESAS WIND FARM

Table IV.61 Main characteristics of the types of vegetation found in the

Project Area

At Mesa La Sandia 20 tree species were found, and
the predominant were Cordia boissieri and
Phithecellobium  flexicaule and _Neopringlea The mesas La Paz and La
Submontane | integrifolia. Sandia _ show similar
scrub AtM Lap | of 39 . . d diversities and are very
t Mesa La as a total fe) 3 species was registere! homogenous in terms of
and predominant species are Pithecellobium| . acies abund.
. ._ | species abundance.
pallens, Diospyros  texana and_ Esenbeckia
berlandieri.
This vegetable community is preferably set on the
. slopes that are exposed to winds from the|The diversity index
Deciduous northeast, on stony soils and steep terrain. calculated indicates that
Gorect A total of 10 species were recorded, from which | this community shows a
Neopringlea integrifolia, Phitecellobium flexicaule | moderate diversity.
and Prosopis glandulosa are predominant.
In general, diversity
calculated for the low
thorny deciduous forest
Low thorny |A total of eleven predominant species were | regarding submontane
deciduous | registered, including Heilietta parvifolia, | scrub and deciduous
forest Phitecelllobium flexicuale and Prosopis glandulosa _|lowland forest was lower
due to the high frequency
and abundance of H.
parvifolia and P. glandulosa.

Species of vegetation in conservation status

In the 50 sampling sites, no plant species were recorded in conservation status according to NOM-
059-SEMARNAT-2010. However, it is important to note that during the field visits, the presence of
the species Beucarnea recurvada (Elephant's Foot) was detected, which is in the endangered
category. This species was observed on the slopes of the plateaus, in the deciduous lowland forest
and the low thorny deciduous forest in the northeastern and southeastern parts of the polygon, so
the probability of finding it in the areas affected by the project is very low.

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

IV-102

TRES MESAS WIND FARM
TEE

e Fauna

As a result of the field work and literature reviews, a potential list of 565 species was obtained.
The greatest richness is presented by the birds group, including 62% of the species followed by
land mammals with more than 13%.

Table IV.62 Number of fauna species with potential distribution in the SAR

Amphibians 28 5.0
Reptiles 65 11.5
Birds 350 61.9
Terrestrial mammals 76 13.48
Chiroptera 45 8.0

Species of terrestrial fauna in conservation status

101 species of fauna were detected in total in the environmental system under conservation
status as per the NOM-059-SEMARNAT-2010, of which 9 are endangered species, 29 are
threatened and 63 under special protection. The group with the highest number of species is birds,
followed by reptiles, terrestrial mammals, amphibians and bats (chiroptera). It is noteworthy that
these species are species with potential distribution within the area, but this does not mean that
there are records of said species within the polygon of study. During the staff's trips, only traces
were detected for some of them.

Table IV.63 Number of fauna species with potential distribution in the SA under conservation
status according to NOM-059-SEMARNAT-2010.

Amphibians 12 1 2 9
Reptiles 26 -- 10 16
Birds 45 2 8 35
Terrestrial mammals 13 6 5 1
Chiroptera 5 -- 3 2
ENVIRONMENTAL IMPACT STATEMENT 1V-103

SPECIAL MODALITY
TRES MESAS WIND FARM

The most relevant are endangered land mammal species for they include four felines such as the
jaguar which has been registered both in the SA and the Project Area.

e Monarch butterfly

Considering that the Project is located in the state of Tamaulipas, two potential distribution
models were applied to determine if the Project Area is located in the migratory route of monarch
butterflies, for there are currently no sufficient data available to determine so.

According to the results obtained from the models applied, it would be expected that the
incidence of monarch butterflies during both migrations (spring and autumn) in the Project Area
be minimum due to low levels of climatic affinity. Although precipitations agree with the general
pattern of the species, this is not the case for the dominant condition of warm temperatures.
However, it should be mentioned that the areas adjacent to the SA presenting a certain degree of
affinity and adaptation were the Sierra Madre Oriental and Sierra de Tamaulipas representing a
series of climatic conditions favorable for potential distribution during migrations of D. Plexippus.

1V.2.6.3. Socio-economic environment

The SA is located in the municipality of Tamaulipas and encompasses the municipalities of Llera
and Casas. According to the 2010 population and housing census the municipality registered a
population of 4,423 persons while the population of the municipality of Llera amounted to 17,333
inhabitants. When performing the historical growth analysis of the population it can be observed
that both municipalities show a positive general trend. Only for the period of 2000-2005 a
decrease was registered.

According to the 2010 Marginalization Rate, both municipalities, Casas and Llera, have medium
marginalization. The main deficiencies appear on the educational level where more than 35% of
the population did not complete primary education. With regards to utilities, the deficiency in
coverage of water is emphasized mainly in Casas, where 37% of houses do not have piped water;
this is especially serious given the climatological conditions of the area. The overcrowding level in
houses is also high, for 47% of houses in the municipality of Casas and 39% in Llera show some
level of overcrowding. As for the income level, more than 65% of employed population regarding
income level in both municipalities more than 60% of employed population receives only up to
two minimum wages.

In Llera and Casas the main activity is agriculture and the main crop is grain sorghum, followed by
white grain corn. As for fruit crops there is mango, orange, lime, plum, papaya, sugar cane and

ENVIRONMENTAL IMPACT STATEMENT IV-104
SPECIAL MODALITY
TRES MESAS WIND FARM

vegetables such as nopal verdulero, onion, tomato, watermelon, melon and serrano chili pepper.
Currently, there are alternative crops such as agave tequilero and aloe.

The SA has high quality landscape because it presents good vegetable coverage constituted mainly
by submontane scrub and deciduous and thorny forests, especially the highest parts composed by
the Sierra Madre Oriental, the Sierra de Tamaulipas and the Tres Mesas which also add a
singularity aspect to the landscape.

In the lowest parts, the landscape has been modified by the establishment of communities,
communications infrastructure and agricultural and farming areas which have eliminated the
vegetable coverage.

1V.2.6.4. Integrated diagnosis

According to the OECD, an environmental indicator is a parameter or value resulting from
parameters providing information to describe the state of a phenomenon, environment or area
with a meaning that goes beyond the meaning related to the value of the parameter itself.
(SEMARNAT. 2005. Basic Indicators of Environmental Performance in Mexico). Impact indicators
must meet at least the following requirements:

e Relevant: information given is significant on the magnitude and relevance of the impact

e Reliable: representative of the impact to be measured

e Exclusive: that is, that its value involves mainly the impact to be measured and no other
factors

e Feasible: identifiable and quantifiable (even if we must not be obsessed by the fact of
quantifying everything, for one can always resort to semi-quantitative categories or
qualitative measures).

The following table shows a description of the current state of each environmental component
for the physical, biotic and socio-economic environment.

ENVIRONMENTAL IMPACT STATEMENT IV-105
SPECIAL MODALITY
TRES MESAS WIND FARM

Table IV.64Environmental System Diagnosis

Environmental

emissions sources.

Indicator Current state of environmental component
component
Physical environment
7 . . wpe ae The microclimate has been modified in the areas cleared of vegetation for the
Climate Microclimate modification A . Aen

development of agricultural and livestock activities.
. There are no relevant sources of emissions of pollutants into the atmosphere;

. Presence or absence of atmospheric finn it woe
Air quality probably the only relevant emission is the emission of dust from cleared areas,

mainly agricultural areas.

Noise and vibrations

Presence or absence of noise emissions
sources.

No important sources of noise were detected, except for those produced by
vehicles on the road and the railroad.

Surface hydrology

Presence or absence of pollution in rivers
and water bodies.

Rivers and streams existent at the ES and Project Area are intermittent and no
pollution was detected; probably Guayalejo River presents pollution issues
because irrigation agriculture is developed on its riverbeds.

Underground
hydrology

Current state of aquifers (over-exploited
and under-exploited)

The three aquifers encompassing the SA do not present over exploitation and/or
pollution issues according to data published by CONAGUA.

Geomorphology

Relief modification

The relief of the SA does not show relevant modifications, only in the areas where
roads have been built in areas with steep slopes.

Presence or absence of erosion and/or

Areas featuring erosion were detected in a very precise way and sometimes
landfalls during rain season, especially due to construction of roads in areas with

land pollution steep slopes.
Biotic environment
Vegetation Conservation state Predominant vegetation in the SA is submontane scrub presenting good coverage

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

IV-106

TRES MESAS WIND FARM
TEE

Environmental

Indicator Current state of environmental component
component

and degree of conservation. Main disturbances to vegetation in the SA have
appeared on the plain due to clearing and grubbing for development of
agricultural and livestock activities.

Species under conservation status We found Beucarnea recurvata species known as elephant's foot which is in the
according to NOM-059-SEMARNAT-2010 | threatened category.

101 species of fauna were identified in total under conservation status as per
NOM-059-SEMARNAT-2010, of which 8 are endangered species, 29 are threatened
and 63 under special protection. The group with the highest number of species is
Number of species birds, followed by reptiles, terrestrial mammals, amphibians and bats (chiroptera).
The presence of four species of felines under conservation status was noted:
jaguar, jaguarundi, ocelot and oncilla, besides noticing trails of puma and lynx,
although these last two species are not under protection status.

Fauna

101 species of fauna were identified in total with potential distribution in the SA,
under conservation status according to NOM-059-SEMARNAT-2010, of which 8 are
endangered species, 29 are threatened and 63 under special protection.

Species under conservation status
according to NOM-059-SEMARNAT-2010

Socio-economic environment

Decrease of the landscape quality is due only to clearing and grubbing of
Landscape Decrease of landscape quality vegetation for development of agricultural activities, which take place on the plain
surrounding the plateaus.

Even if the growth rate in the two municipalities is positive, there has been no

Demography a significant increase.

The municipalities of Llera de Canales and Casas show medium marginalization
Marginalization Marginalization Rate rates. The main deficiencies, among others, are low salaries, low educational
levels, deficiency in water and drain services.

ENVIRONMENTAL IMPACT STATEMENT IV-107
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

ENVIRONMENTAL IMPACT STATEMENT IV-108
SPECIAL MODALITY
